 

Exhibit 10.191

 

TENANCY IN COMMON AGREEMENT

 

THIS TENANCY IN COMMON AGREEMENT is made as of the 9th day of December, 2014
(the “Agreement”), by and among SH 23HUNDRED TIC, LLC, a Tennessee limited
liability company (“Stonehenge”), 23HUNDRED, LLC, a Delaware limited liability
company (“BR1”), and BGF 23HUNDRED, LLC, a Delaware limited liability company
(“BR2”).

 

RECITALS

 

A.           Stonehenge, BR1 and BR2 are tenants in common with respect to
certain real Property commonly known as 23Hundred, located in the City of Berry
Hill, Davidson County, Tennessee, and legally described on Exhibit “A” attached
hereto (the “Property”). Title to the Property is owned by the parties hereto as
tenants in common in the following percentages (the “Percentage Interests”):

 

Stonehenge:   34.8383% BR1 :   42.2287% BR2:   22.9330%

 

The parties hereto are sometimes referred to individually as a “Co-Tenant” and
collectively as the “Co-Tenants,” and their collective arrangement, the
“Co-Tenancy.”

 

B.           The Property is presently encumbered by a loan in the original
principal amount of $23,569,000.00 (the “Loan”), made October 18, 2012 by Fifth
Third Bank (“Lender”) in favor of BR1, which loan has been assumed, in part, by
Stonehenge and BR2 as tenants in common with BR1, pursuant to that certain
Assumption Agreement, dated as of even date herewith, by and among Lender and
the Co-Tenants, to be recorded in the real property records of Davidson County,
Tennessee.

 

C.           In connection with the Loan, Stonehenge has caused its affiliates,
Todd Jackovich, an individual and resident of the State of Tennessee, to
personally guarantee the completion of the development of the Property and
repayment of the Loan (hereinafter referred to as “Guarantor,” and such guaranty
is hereinafter referred to as a “Guaranty”), and Cumberland Ventures, L.P. to
issue a letter of credit in favor of Lender as a credit enhancement to the
Guaranty (hereinafter referred to as “LOC Guarantor,” and such letter of credit
is hereinafter referred to as the “LOC”).

 

D.           The parties desire to memorialize their agreement regarding the
operations of the Property so long as title thereto remains vested in them, as
Co-Tenants.

 

E.           BEMT Berry Hill, LLC, an indirect owner of BR1 (“BEMT”) is
executing this Agreement solely with respect to its obligations under Section 13
of this Agreement. BEMT is not a Co-Tenant, does not own a Percentage Interest
and is undertaking no other obligations under this Agreement other than those
set forth in Section 13 hereof.

 

 

 

  

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of the foregoing Recitals, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.           Co-Tenancy.

 

(a)          Each Co-Tenant acknowledges and confirms that it owns or will own
its interest in the Property as a tenant in common with the other Co-Tenants,
and that each Co-Tenant's undivided interest in the Property is equal to its
Percentage Interest.

 

(b)          The purposes of the Co-Tenants with respect to the Property are:
(i) to acquire, manage, lease, mortgage and dispose of the Property; and (ii) to
take such other actions as the Co-Tenants deem necessary or advisable to carry
out the foregoing. The Co-Tenants intend to take and hold the Property for
investment purposes only. The Co- Tenants shall only engage in activities that
are customary services in connection with the maintenance and repair of the
Property. Specifically, neither the Co-Tenants nor their agents shall provide
services: (a) that are not “customary services” within the meaning of Revenue
Ruling 75-374, 1975-2 C.B. 261; (b) the payment for which would not qualify as
“rent” as defined by Section 512(b)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”) and the Regulations thereunder; or (c) the payment for
which would not qualify as “rents from real Property” as defined by Code
Sections 856(c)(2)(C) and 856(c)(3)(A) and the Treasury Regulations thereunder.

 

(c)          Without limitation of the preceding paragraph, none of the
Co-Tenants shall have any fiduciary duty or obligation to any other Co-Tenant by
reason of ownership of such Co-Tenant's interest in the Property or by reason of
this Agreement. Each Co-Tenant and the partners, officers, directors, members,
managers, and shareholders of each Co-Tenant may engage in whatever activities
they choose, whether competitive with the Property or otherwise, without having
or incurring any obligation to offer any interest in any such activities to any
other Co-Tenant. Neither this Agreement nor the interest of any Co-Tenant in the
Property nor the relationship among the Co- Tenants shall prevent any Co-Tenant,
or the partners, officers, directors, members, managers, and shareholders of any
Co-Tenant, from engaging in such activities, or require participation in such
activities by any other Co-Tenant.

 

(d)          For so long as the Loan, or any portion thereof, remains
outstanding, the Co-Tenants hereby waive any right they may have to partition
the Property or to file a partition action relating to the Property and
specifically covenant not to undertake any such action.

 

2.           Disclaimer of Entity Status.

 

(a)          Each Co-Tenant expressly disclaims any intention to create a
partnership, corporation, or other business entity with the other Co-Tenants, or
between the Co-Tenants and any other person. Nothing in this Agreement shall
make any Co-Tenant a partner or agent of another Co-Tenant or any other person.
The Co-Tenants shall not conduct business under a common name or hold themselves
out as partners, shareholders, or members of a business entity.

 

 

 

  

(b)          The Co-Tenants hereby agree that their joint ownership of the
Property as tenants-in-common shall be excluded from Subchapter K of the Code
and the Co-Tenants will report on their federal, state and local income tax
returns all items of income, deduction, credits and expense consistent therewith
which result from their Interests as provided in Treasury Regulation Section
1.761-2(b). No Co-Tenant shall notify any federal, state or local taxing
authority that such Co-Tenant desires that Subchapter K of the Code apply to the
Co-Tenants and each Co-Tenant hereby agrees to indemnify, protect, defend and
hold the other Co-Tenants free and harmless from all costs, liabilities, tax
consequences and expenses, including, without limitation, attorneys' fees, which
may result from any Co-Tenant taking any action or failing to take any action
where such act or failure to act violates the provisions of this Section 2 of
the Agreement.

 

(c)          No Co-Tenant shall be liable in its capacity as a Co-Tenant for the
debts or obligations incurred by any other Co-Tenant with respect to the
Property or otherwise, and no Co-Tenant shall have any authority, other than as
provided herein, to act on behalf of any other Co-Tenant or to impose any
obligation with respect to the Property.

 

(d)          Notwithstanding anything to the contrary in this Agreement, at no
time shall the number of Co-Tenants exceed the limit set forth in Revenue
Procedure 2002-22, 2002-1 C.B. 733, as such limit may be modified from time to
time.

 

3.           Finance.

 

(a)          Except as otherwise provided herein, each Co-Tenant shall be
entitled to such Co-Tenant's Percentage Interest of all revenues (including,
without limitation, revenues derived from dispositions or refinancing of the
Property) and receipts derived from the Property and the business of the
Co-Tenants (including loan proceeds).

 

(b)          Except as otherwise provided herein, each Co-Tenant shall be
responsible for payment of such Co-Tenant's Percentage Interest of all of the
expenses and expenditures pertaining to the Property and each Co-Tenant shall be
liable for such Co- Tenant's Percentage Interest of all liabilities pertaining
to the Property. Notwithstanding the above or anything else to the contrary in
this Agreement, the obligations of Co- Tenants to Lender in connection with the
Loan shall be joint and several.

 

(c)          Notwithstanding Paragraph 3(a) above, all revenues and receipts of
the Co-Tenants derived from the Property (including loan proceeds) shall be
first applied to payment of or provision for all expenses and expenditures
pertaining to the Property, including but not limited to the payment of the Loan
pursuant to its terms, as determined by the Co-Tenants. All receipts shall be
deposited in a bank account or accounts established by or at the direction of
the Co-Tenants, and all disbursements for such expenses and expenditures shall
be withdrawn therefrom.

 

(d)          If, after the application of revenues and receipts as provided in
Section 3(c) above, additional cash funds (''Additional Cash”) are required to
fund the items contemplated in the Operating Budget (as hereinafter defined)
beyond those funds generated by the Property, then the Co-Tenants may make a
request for said Additional Cash in the form of a cash call notice (the “Cash
Call Notice”). Each Cash Call Notice shall be in writing and shall set forth:
(i) the total amount of the Additional Cash so required; (ii) each Co-Tenant's
share thereof (which shall be an amount equal to the product of (x) the
Additional Cash set forth in the Cash Call Notice and (b) the Percentage
Interests for each Co-Tenant; and (iii) the specific proposed use of the funds
requested. Each Co-Tenant shall deliver to the Property Manager said Co-Tenant's
share of the Additional Cash as set forth in the Cash Call Notice within ten
(10) days from the date of said notice. The terms “Initial Cash” and “Additional
Cash” may be hereinafter referred to together as “Cash Contributions” where
appropriate.

 

 

 

  

(e)          Except as specifically provided in this Agreement, no interest
shall be paid to any Co-Tenant with respect to any Cash Contributions.

 

(f)          If any Co-Tenant fails to honor a request to fund its share of any
Additional Cash as set forth in any Cash Call Notice in accordance with the
terms hereof (a “Defaulting Co-Tenant”), such failure shall be a default
hereunder and the other Co- Tenants may, in their sole discretion, fund the
shortfall and elect to treat the funds necessary to cover the shortfall as a
Default Loan (defined below) pursuant to Section 3(g) below.

 

(g)          Any Co-Tenant who is not a Defaulting Co-Tenant (a “non-defaulting
Co-Tenant”) may advance the Defaulting Co-Tenant's share of the shortfall
described in the preceding paragraph on behalf of the Defaulting Co-Tenant and
such funds shall be treated as a loan (“Default Loan”) to the Defaulting
Co-Tenant from the advancing Co- Tenant (the “Lending Co-Tenant”), and such
Default Loan shall bear interest at a rate equal to the lesser of (i) eighteen
percent (18%) per annum, or (ii) the maximum rate allowable by law, until
repaid. If a Lending Co-Tenant makes a Default Loan to a Defaulting Co-Tenant,
then all subsequent cash distributions from the Property that would otherwise be
payable to the Defaulting Co-Tenant shall be paid to the Lending Co- Tenant
until the Default Loan(s) is paid in full, including all interest due thereon.
If the sum of the Default Loans Lending Co-Tenants wish to make is more than the
shortfall of the Defaulting Co-Tenant, the Lending Co-Tenants shall allocate the
aggregate Default Loan amount among them according to their relative Percentage
Interests without consideration of the Defaulting Co-Tenant's Percentage
Interest, or as they might otherwise agree.

 

(h)          If: (i) an event of default occurs under the Loan or, in the
reasonable opinion of the Stonehenge, an event of default under the Loan is
imminent; (ii) funds sufficient to cure or avoid such event of default under the
Loan are not available from existing cash flow or applicable reserves; and (iii)
such default is not a result of any act or omission involving knowing violations
of the law, material breach of this Agreement, fraud, bad faith, willful
misconduct or gross negligence on the part of Stonehenge or its affiliates, then
Stonehenge shall have the unilateral right to make a call for Additional Cash.
If any of the other Co-Tenants fail to fund their share of such Additional Cash,
then such Co-Tenants shall be deemed to be a Defaulting Co-Tenant and Stonehenge
shall have the unilateral right to do one or more of the following: (1) borrow
the required funds (whether from a Co-Tenant or an unrelated third party), (2)
sell the Property in a bona fide sale at fair market value (whether to a
Co-Tenant or an unrelated third party), negotiate, compromise or settle any
outstanding claim arising in connection with the Loan or any other loan, or (4)
directly fund any amounts necessary to cure any default under the Loan, in which
event an amount equal to the product of (x) the amount so funded by Stonehenge
to cure the default under the Loan and (y) the Defaulting Co- Tenant's
Percentage Interest shall be deemed a Default Loan and treated accordingly
pursuant to Section 3(g). This provision shall not be for the benefit of any
·creditor of the Co-Tenants (including a trustee in bankruptcy), and no creditor
(including a trustee in bankruptcy) shall have the right to force any of the
Co-Tenants to make any such contributions or loans. For purposes of effecting
the provisions of this Section 3(h) only, Stonehenge is hereby irrevocably
appointed attorney-in-fact for the other Co-Tenants (without requiring any of
them to act as such), such appointments being coupled with an interest, to
execute, deliver and file such documentation, on behalf of the appointing Co-
Tenant, to give effect to the transactions contemplated by this Section 3(h).
Notwithstanding the foregoing, no such exercise of the rights enumerated in this
Section 3(h) by Stonehenge may materially change or adversely affect the
economic rights or interests in the Property or Co-Tenancy of BR1 or BR2 without
the prior written consent of the BR1 and BR 2.

 

 

 

  

(i)          Each Co-Tenant agrees that this Agreement, and all rights and
privileges and remedies of each Co-Tenant hereunder, including without
limitation, any rights of Co-Tenants to receive distributions, and any rights of
first refusal (including any such rights arising under Section 363(i) of Chapter
11 of the United States Bankruptcy Code), rights of first offer, purchase
options or other similar rights, are subject and subordinate to the deed of
trust and the other loan documents with respect to the Loan (the “Loan
Documents”), the payments due thereunder, and the liens created thereby, and to
all rights of the Lender thereunder.

 

(j)          Notwithstanding anything to the contrary contained herein, each Co-
Tenant hereby agrees, for so long as the Loan (or any portion thereof) is
outstanding, to forbear its enforcement of any lien rights, whether statutory or
otherwise, that it may have against the Property or the co-tenancy interest of
any other Co-Tenant.

 

(k)          The Co-Tenants agree that as long as the Loan is outstanding, the
Lender shall be a third-party beneficiary of the provisions of the Agreement
that relate to the Loan, or the right or obligations of the Co-Tenants in
relation to the Loan.

 

(l)          During the period the Loan is outstanding, the Co-Tenants shall not
be allowed to amend the Agreement without the prior written consent of Lender,
which will not be unreasonably withheld or delayed.

 

(m)          The Co-Tenants shall execute any and all documents as may be
reasonably required by Lender in connection with the Loan. Each Co-Tenant agrees
to promptly respond to requests for information from Lender in connection with
the Loan.

 

(n)          It is agreed that no Co-Tenant shall be permitted to sell, transfer
or further encumber its interest except in accordance with the terms of the Loan
Documents.

 

4.           Management.

 

(a)          All day to day management of the Property shall be undertaken by
Matrix Residential, LLC, a Georgia limited liability company (“Property
Manager”), pursuant to the Management Agreement attached hereto as Exhibit “D”
(the “Property Management Agreement”). Certain activities at the Property shall
be undertaken by Stonehenge Real Estate Group, LLC, a Georgia limited liability
company, in its capacity as developer pursuant to that certain Development
Agreement dated as of October 18, 2012, by and between Stonehenge Real Estate
Group, LLC and BR1, as amended and assumed, in part, by BR2 and Stonehenge as of
the date of this Agreement (“Development Agreement”).

 

(b)          All management decisions affecting the Property other than those
described in Section 4(a) or Section 4(c) hereof shall be made by the written
approval of Co-Tenants holding a majority of the Percentage Interests.

 

(c)          Notwithstanding anything contained in this Agreement or the
Property Management Agreement to the contrary, without the unanimous written
approval of the Co-Tenants, neither any Co-Tenant(s) nor the Property Manager
shall take any of the following actions:

 

 

 

  

(i)          Dispositions. Sell, exchange, convey, or otherwise transfer all or
any portion of the Property.

 

(ii)         Leasing. Lease all or any portion of the Property other than in
accordance with (i) the form of lease attached to the Property Management
Agreement (or any successor Property management agreement) and (ii) the leasing
parameters established by the Co-Tenants in connection with approval of the
annual Operating Budget and in accordance with the Property Management
Agreement.

 

(iii)        Borrowings. Borrow money secured by any interest in the Property or
execute any promissory note, evidence of indebtedness, guaranty, or the like,
which is secured by any interest in the Property.

 

(iv)        Operating Budgets. Approval of any annual Operating Budget for the
Property, or incurring or approving any costs or expenses relating to the
operation and ownership of the Property not authorized by an approved Operating
Budget.

 

(v)         Amendments. Approve any modification or amendment of this Agreement.

 

(vi)        Litigation. Commence any action or proceeding to enforce the terms
and conditions of agreements to which the Co-Tenants are a party or otherwise
initiate litigation or other similar proceeding, or settle any litigation or
threatened litigation that will affect, restrict, or limit the ability of the
Co-Tenancy to conduct its business.

 

(vii)       Tax Elections. Select or change accounting methods or make any other
elections or decisions (other than ministerial decisions) with respect to
federal, state, local, or foreign tax, accounting, or other similar financial
matters affecting the Co-Tenancy, to the extent applicable.

 

(viii)      Violations. Do any act in contravention of this Agreement or any
other law, rule, regulation or requirement of any governmental authority or
agency.

 

(ix)         Impossibility. Do any act which would make it impossible to carry
on the ordinary business of the Co-Tenancy.

 

(x)          Guaranty Exposure. Take any action which would reasonably be
expected to expose Stonehenge, Cumberland Ventures, L.P., Jeffrey K. Hepper,
Todd Jackovich, BR1 or BR2 or any affiliate thereof to liability under any
Guaranty, or which would cause Lender to make any draw upon the LOC in
connection with the Loan.

 

(xi)         Property Manager. Terminating the Property Manager, renewing the
Property Management Agreement at the expiration of its term, hiring any
replacement Property manager, or executing any related Property management
agreement for the Property.

 

(xii)        Purchase and Sale Agreement. Entering into any purchase and sale
agreement for the sale of the Property, and making decisions with respect to
such sale in accordance with said purchase and sale agreement.

 

 

 

  

(xiii)       Title Matters. Entering into, amending, or terminating any
condominium declaration, easement, restrictive covenant, or other instrument or
agreement affecting title to the Property, or any amendment or modification of
same.

 

(xiv)      Liens. Except for liens arising by operation of law, and except for
liens arising in connection with any financing of the Property approved by the
Co- Tenants, consensually subjecting all or any portion of the Property to any
mortgage, lien, or other monetary encumbrance.

 

(xv)       Environmental Matters. Taking any actions involving environmental
matters and/or involving alleged violations of environmental laws in connection
with the Property.

 

(xvi)      Service Contracts. Except as expressly authorized pursuant to any
approved property management agreement, entering into any service contract or
agreement relating to the Property, or modifying or amending any such service
contract or agreement.

 

(xvii)     Capital Improvements. Make any capital improvements to the Property
or permit capital improvements to be made to the Property, except for such
capital improvements as are (A) consistent with a currently effective Operating
Budget; or (B) required pursuant to an approved lease; or (C) required by any
governmental authority having jurisdiction; or (D) required by any applicable
loan documents.

 

To the extent the Co-Tenants are unable to agree on the decisions enumerated
above, the Co-Tenants have agreed to the buy/sell provisions set forth on
Exhibit “C” attached hereto and incorporated herein by reference.

 

(d)          Annual Operating Budgets.

 

(i)          Pursuant to the terms of any Property management agreement entered
into by the Co-Tenants, the Property Manager (or successor thereto), with the
input of Stonehenge Real Estate Group, LLC solely during and in accordance with
the term of the Development Agreement, shall be directed to prepare and submit
to the Co-Tenants, prior to November 1 for the following calendar year, a
proposed annual budget relating to the operation, maintenance, insurance,
repair, and leasing of the Property for such calendar year. The Co-Tenants shall
promptly review and either approve or provide comments and/or proposed
modifications to each such proposed annual operating budget for the Property
within thirty (30) days after receipt thereof. Failure to respond in writing
within thirty (30) days of receipt of any such proposed operating budget shall
be deemed such Co-Tenant's approval of such proposed operating budget. Any such
budget which is approved by the Co-Tenants shall be referred to herein as an
“Operating Budget.”

 

(ii)         Until final approval of a proposed operating budget has been given,
the Property Manager may operate the Property on the basis of the previous
calendar year's approved Operating Budget, together with a three percent (3%)
increase in expenditures under such budget (or such greater amount as the Co-
Tenants shall agree to) until the end of the calendar year for such proposed
operating budget, and a further three percent (3%) increase (or such greater
amount as the Co-Tenants may agree to) at the beginning of each successive
calendar year if such final approval has not then been given; provided, however,
that the amount budgeted for capital expenditures for the subject calendar year
shall be limited to the amount that the Co-Tenants are able to agree upon or, if
they are unable to agree, then such amounts shall be zero for such calendar year
except for capital expenditures required to be made by law or pursuant to a
legally binding obligation of the Co-Tenancy which previously has been incurred,
entered into or approved in accordance with the terms of this Agreement,
including, without limitation, any Loan.

 

 

 

  

(iii)        Any amendments to and deviations from an approved Operating Budget
shall require the unanimous approval the Co-Tenants, except as otherwise
provided in subparagraph 4(d)(ii) above or in the Property Management Agreement.

 

5.           Transferability of Co-Tenancy Interest.         Except as
specifically provided in this Agreement and subject to compliance with any loan
(and associated loan documents) secured by the Property, including the Loan,
each Co-Tenant may sell, transfer, convey, pledge, encumber or hypothecate its
Co-Tenancy Interest or any part thereof, provided that (a) any transferee shall
take such Co-Tenancy Interest (or portion thereof) subject to this Agreement and
the Property Management Agreement, (b) the transferor and transferee shall
execute and cause to be recorded an assignment and assumption agreement whereby
(i) transferor assigns to transferee, to the extent of the Co-Tenancy Interest
being transferred, all of its right, title and interest in and to this Agreement
and the Property Management Agreement; and (ii) transferee assumes and agrees to
perform faithfully and to be bound by all of the terms, covenants, conditions,
provisions and agreements of this Agreement and the Property Management
Agreement with respect to the Co- Tenancy Interest to be transferred and (c)
such transferor and transferee shall execute and cause to be recorded any
related loan assumption agreements required by the lender under any financing
secured by the Property, including the Loan. Upon execution and recordation of
such assumption agreements, the transferee shall become a party to this
Agreement and the Property Management Agreement and any such financing without
further action by the other Co-Tenants. Notwithstanding anything contained in
this Section 5 to the contrary, in no event shall any transfer by BR1 of its
Co-Tenancy Interest pursuant to this Section 5, or the transfer of BEMT's
indirect equity interest in BR1, release Bluerock Residential Holdings, LP from
its obligations under the Parent Joinder attached to this Agreement, the parties
agreeing that Bluerock Residential Holdings, LP shall be liable to Stonehenge to
the extent set forth in Section 13(d) of this Agreement in the event of a
transfer of a Co-Tenancy Interest by BR1, or the transfer of BEMT's indirect
equity interest in BR1, and the subsequent failure of any successor to perform
pursuant to Section 13 of this Agreement.

 

6.           Books and Records. The Co-Tenants shall cause the Property Manager
to maintain, or cause to be maintained, accurate and complete books and records
pertaining to the Property, and the Property Manager shall furnish, or cause to
be furnished, to each Co-Tenant, such information as such Co-Tenant may
reasonably require pertaining to the Property for inclusion on such Co-Tenant's
federal and state income tax returns.

 

7.           Notices.

 

(a)          All notices, consents and other communications permitted or
required hereunder shall be in writing and shall be delivered by commercial
overnight courier, personally delivered, or given by electronic mail (with
confirmation by hard copy delivered by personal delivery or overnight courier on
the next business day), to the following addresses (or to such new address as
the addressee of such a communication may have notified the others thereof):

 

 

 

  

if to Stonehenge: SH 23Hundred TIC, LLC   c/o Stonehenge Real Estate Group, LLC
  3200 West End Avenue, Suite 500   Nashville, TN 37203   Attention: Todd
Jackovich   Email: toddj@stonehengereg.com     with copies to: Nelson Mullins
Riley & Scarborough LLP   Atlantic Station   201 17th Street NW, Suite 1700  
Atlanta, GA 30363   Attention: Eric R. Wilensky, Esq.   Email:
eric.wilensky@nelsonmullins.com     if to BR1 or BR2: c/o Bluerock Residential
Growth REIT, Inc.   712 Fifth Avenue   Ninth Floor   New York, New York 10019  
Attention: Michael Konig   Email: mkonig@bluerockre.com     with copies to:
Kaplan Voekler Cunningham & Frank, PLC   1401 E. Cary St.   Richmond, VA 23219  
Attention: Richard P. Cunningham, Esq.   Email: RCunningham@kv-legal.com

 

(b)          If sent by email, a notice shall be deemed given when such email or
facsimile is transmitted to the notice address or number, and shall be deemed
received on that same day unless given after 6:00 p.m. in the receiving
location, in which case such receipt shall be the next business day. If
personally delivered, a notice shall be deemed given and received upon such
delivery. If sent by overnight courier service, a notice shall be deemed given
upon deposit with such courier and deemed received upon actual receipt or
refusal of delivery at the notice address. Notices from or signed by the legal
counsel for a party shall be equally effective as a notice from such party
itself.

 

8.           Governing Law. This Agreement shall be governed and construed in
all respects by and in accordance with the internal laws of the State of
Tennessee.

 

9.           Complete Agreement; Headings; Miscellaneous.

 

(a)          This instrument, together with the Property Management Agreement
and the Development Agreement, constitutes the entire written agreement and
understanding of the Co-Tenants pertaining to the Property, and there are no
prior or contemporaneous written or oral agreements, undertakings, promises,
covenants or warranties not contained herein. No modification or amendment of
this Agreement shall be binding upon any of the parties hereto, unless in
writing executed by the Co-Tenants.

 

(b)          Paragraph and section headings are for convenience of reference
only, and are not part of this Agreement, and shall not be deemed to be an
accurate or complete description of the matters described therein.

 

 

 

  

(c)          No waiver by any Co-Tenant of any provision hereof shall be deemed
to have been made unless expressed in writing and signed by such Co-Tenant. No
delay or omission in the exercise of any right or remedy accruing to any
Co-Tenant upon any breach under this Agreement shall impair such right or remedy
or be construed as a waiver of any such breach theretofore or thereafter
occurring. The waiver by any Co- Tenant of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained. No
Co-Tenant shall be deemed to have ratified or acquiesced to any act of any other
Co-Tenant in violation of this Agreement unless such ratification or
acquiescence is in writing and signed by the Co-Tenant to be charged therewith.

 

(d)          In the event that any party hereto brings or commences legal
proceedings against any party to this Agreement to enforce any of the terms of
this Agreement, the prevailing party in such action shall be entitled to receive
from the non-prevailing party reasonable attorneys' fees and costs incurred in
connection with enforcing this Agreement.

 

(e)          Time is of the essence in all provisions of this Agreement.

 

10.          Severability. In the event that any provision of this Agreement
shall be unenforceable, in whole or in part, such provision shall be limited to
the extent necessary to render the same valid and enforceable or shall be
excised from this Agreement, as circumstances may require, and this Agreement
shall be construed as if such provision had been incorporated herein as so
limited, or as if said provision had not been included herein, as the case may
be.

 

11.          Approved Affiliate Transactions. No Co-Tenant shall engage any
affiliate to perform any service or activity for the Co-Tenancy without the
unanimous approval of the Co- Tenants. Notwithstanding the foregoing, the
Co-Tenants hereby agree that, Stonehenge Real Estate Group, LLC, a Georgia
limited liability company and an affiliate of Stonehenge, has been engaged by
BR1 to serve as developer of the Property pursuant to that certain Development
Agreement, attached hereto as Exhibit “B” and incorporated herein by reference,
which has been assumed by the other Co-Tenants.

 

12.          Indemnity.

 

(a)          Each Co-Tenant hereby indemnifies, defends and holds harmless the
other Co-Tenants and their respective officers, directors, members, managers,
partners, shareholders, employees, agents and appointees from and against all
losses, costs, expenses, damages, claims and liabilities (including reasonable
attorneys' fees) (“Losses”) to the extent arising out of the fraud, gross
negligence or willful misconduct on the part of, or by such Co-Tenant.

 

(b)          The Co-Tenants hereby jointly and severally indemnify, defend and
hold harmless the Guarantor and LOC Guarantor in connection with the Guaranty
and the pledge of the LOC from and against all Losses incurred by Guarantor or
LOC Guarantor as a result of Lender seeking recourse under the Guaranties or any
draw by Lender upon the LOC, other than Losses arising out of the fraud, gross
negligence or willful misconduct on the part of, the Guarantor or the LOC
Guarantor. If any Co-Tenant is required to indemnify either Guarantor or LOC
Guarantor pursuant to this Section 12(b) in an amount greater than such
Co-Tenant's Percentage Interest of the Losses incurred by Guarantor or LOC
Guarantor (the “Paying Co-Tenant”), then each other Co-Tenant shall contribute
to such Paying Co-Tenant an amount equal to such other Co-Tenant's Percentage
Interest of the Losses for which the Paying Co-Tenant has indemnified.

 

 

 

  

13.          Put Right.

 

(a)          At any time after February 28, 2015, if the Property has not been
sold (which shall mean the Property has been conveyed pursuant to a sales
agreement to a third party, and proceeds distributed in accordance with Section
2 hereof), then Stonehenge shall have the right to deliver to BEMT a notice (a
“Forced Sale Notice”) stating that Stonehenge wishes to sell its Co-Tenancy
Interest to BEMT for a price equal to fair market value, as determined by
either, (i) appraisal (by a national appraiser, licensed in the State of
Tennessee with an office in the Nashville, Tennessee market), (ii) the average
opinions of value (rendered by less than three national commercial real estate
brokers with a presence in the Nashville market, at least one of which may be
Jones, Lang, LaSalle), or (iii) other mechanism, reasonably agreed to by the
parties, multiplied by Stonehenge's Percentage Interest (the “Forced Sale
Purchase Price”). Following receipt of a Forced Sale Notice, BEMT shall be
required to purchase Stonehenge's Percentage Interest in the Property
(“Stonehenge's Co-Tenancy Interest”) for an amount equal to the Forced Sale
Purchase Price no later than ninety (90) days from the date of the Forced Sale
Notice (the “Forced Sale Date”). Stonehenge shall cooperate with BEMT to procure
the consent of any lender secured by the Property (a “Secured Lender”) to any
transfer pursuant to this Section 13 and (ii) effectuate the release of the
Guaranty and the LOC. In connection therewith, Bluerock Residential Holdings,
LP, a Delaware limited partnership, shall offer itself as a replacement
Guarantor or, to the extent unacceptable to Secured Lender, BEMT shall be
obligated to provide an alternative replacement guarantor, with credit suitable
to Secured Lender in order to secure the release of the Guaranty and the LOC,
and, if the Lender will not consent to the transfer, BEMT shall be obligated to
use its commercially reasonable efforts to refinance the Loan (which shall
include the offering of Bluerock Residential Holdings, LP, or such other
alternative replacement guarantor parties, as a guarantor in connection with
such refinancing). Such sale shall be on an “as-is” basis with no
representations or warranties with respect to Stonehenge's Co-Tenancy Interest
except that Stonehenge's Co-Tenancy Interest is owned by Stonehenge, free and
clear of any liens (other than the deed of trust and/or other documents securing
the Loan, and/or other liens which have been voluntarily created by the
Co-Tenants) and that Stonehenge has due authority to effect the applicable sale
and subject only to customary closing conditions and prorations and adjustments
for transfers of real property (and shall not be subject to any financing
contingency) as set forth in the Forced Sale Notice.

 

(b)          Transfer of Stonehenge's Co-Tenancy Interest shall be by limited
warranty deed and bill of sale and assignment, free and clear of all liens or
encumbrances (other than matters of record identified on Stonehenge's Owner's
title insurance policy and such other encumbrances consented to by the
Co-Tenants), with warranties that Stonehenge holds title to and is conveying
Stonehenge's Co-Tenancy Interest free and clear of any encumbrances, other than
the Loan. All deeds, bills of sale, assignments and other conveyancing documents
and instruments of transfer shall be in form and substance reasonably
satisfactory to the purchasing party as may be necessary or reasonably required
to effectuate the sale and transfer to the purchasing party in accordance with
the terms hereof. Other than each Co-Tenant's own legal expenses, which shall be
borne solely by such Co-Tenant, closing costs in connection with the sale of
Stonehenge's Co- Tenancy Interest, including, without limitation, recording
costs, and recording taxes, shall be paid by the party that would customarily
bear such cost in the jurisdiction where the Property is located. BEMT shall
bear the costs of title insurance fees and transfer taxes, along with any fees
associated with a lender's approval of such transaction including any assumption
or review fees. BEMT shall cause the Guarantor affiliated with Stonehenge to be
released from liability under the Guaranty arising from and after such sale, and
for the LOC to be released in full.

 

 

 

  

(c)          To the extent Stonehenge has elected to exercise the right set
forth in this Section 13, neither BR1 nor BR2 shall have the right to exercise
the buy/sell provisions set forth on Exhibit “C” hereto; provided, however, if
any such buy/sell rights have been exercised prior to BEMT's receipt of the
Forced Sale Notice, then Stonehenge will not have the right to exercise its
rights under this Section 12 to interrupt or avoid the implementation of the
buy/sell provisions set forth on Exhibit “C” hereto.

 

(d)          Should BEMT fail to perform pursuant to this Section 13, then
Stonehenge shall be entitled to avail itself of any and all remedies available
at law or in equity, including, without limitation, an action for specific
performance against BEMT; provided, that, if, following the exercise of
commercially reasonable efforts following receipt of the Forced Sale Notice
(which commercially reasonable efforts shall include, without limitation,
offering BR Residential Holdings, LP, as a replacement guarantor to Secured
Lender in connection with the transaction described in this Section 13), BEMT is
unable to cause any Secured Lender to consent to the release of the Guaranty and
the release of the LOC (and BEMT's subsequent failure to refinance the Loan),
then Stonehenge shall not be entitled to avail itself of any of the foregoing
remedies and the Co-Tenants shall proceed to market and sell the Property on
commercially reasonable terms.

 

14.          Exchange Cooperation. Any Co-Tenant (or owner of a Co-Tenant)
choosing to purchase all or part of any other Co-Tenant's Interest pursuant to
this Agreement shall cooperate, at no cost or expense to such purchasing
Co-Tenant, with any selling Co-Tenant (or owner of such Co-Tenant) choosing to
structure the sale of its Interest as a tax-deferred exchange pursuant to Code
Section 1031 and the regulations thereunder.

 

15.          Memorandum. The Co-Tenants acknowledge and agree that they will
execute and record the Memorandum of Tenancy in Common Agreement in the land
records of Davidson County, Tennessee in the form of Exhibit “E” attached hereto
in lieu of the recordation of this Tenancy in Common Agreement.

 

16.          Construction Contracts. In connection with the development of the
Property, certain contractors and design professionals were engaged to perform
various services pursuant to service agreements and contracts, as more
particularly described on Exhibit “F” attached hereto and by this reference made
a part hereof (collectively, the “Construction Contracts”). The Construction
Contracts have been entered into by BR1, as predecessor-in-title to the Co-
Tenants. Following the date of this Agreement, should BR2 or Stonehenge, or any
member or affiliate thereof, request that the rights of BR1 under the
Construction Contracts be enforced, including, without limitation, any warranty
rights thereunder, then BR1 shall agree to take such commercially reasonable
.action to enforce such rights, at the direction of the party or parties making
such request, such that BR2 and/or Stonehenge shall have the same rights to
enforce the terms and conditions of the Construction Contracts as if such
Construction Contracts were entered into by BR2 and Stonehenge.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE FOLLOWS

 

 

 



 

IN WITNESS WHEREOF, the Co-Tenants have executed this Tenancy In Common
Agreement as of the date first above written.

 

  STONEHENGE:       SH 23HUNDRED TIC, LLC, a Tennessee limited
liability company       By: Stonehenge 23Hundred JV Member, LLC, a
Tennessee limited liability company, its sole
Member           By: Stonehenge 23Hundred Manager,
LLC, a Tennessee limited liability
company, its Manager           By: Stonehenge Real Estate
Group, LLC, a Georgia
limited liability company, its
Manager               By: /s/ Todd Jackovich         Todd Jackovich, its Manager

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

 

  

SIGNATURE PAGE TO TENANCY IN COMMON AGREEMENT

 

IN WITNESS WHEREOF, the Co-Tenants have executed this Tenancy In Common
Agreement as of the date first above written.

 

  STONEHENGE:       SH 23HUNDRED TIC, LLC       By: Stonehenge 23Hundred JV
Member, LLC, a Tennessee limited   liability company, its sole member      
By:            Stonehenge 23Hundred Manager, LLC, a Tennessee   limited
liability company, its Manager       By:            Stonehenge Real Estate
Group, LLC, a Georgia limited   liability company, its Manager       By:    
Todd Jackovich, its Manager       BR1:       23HUNDRED, LLC       By: BR
Stonehenge 23Hundred JV, LLC, a Delaware limited   liability company, its sole
member       By: BR Berry Hill Managing Member, LLC, a Delaware limited  
liability company, its manager       By: BEMT Berry Hill, LLC, a Delaware
limited liability company,   its manager       By: Bluerock Residential
Holdings, LP, a Delaware limited   partnership, its sole member       By:
Bluerock Residential Growth REIT, Inc., a Maryland   corporation, its general
partner       By: /s/ Michael L. Konig   Michael L. Konig, its Senior Vice
President and Chief Operating Officer·

 

 

 

  

SIGNATURE PAGE TO TENANCY IN COMMON AGREEMENT

 

  BR2:       BGF 23HUNDRED, LLC       By:  Bluerock Growth Fund, LLC, a Delaware
limited liability   company, its sole member       By:  Bluerock Fund Manager,
LLC, a Delaware limited liability company, its manager       By: /s/ Jordan
Ruddy   Jordan Ruddy, its Authorized Signatory       BEMT:       BEMT BERRY
HILL, LLC       By:  Bluerock  Residential  Holdings,  LP,  a  Delaware  limited
  partnership, its sole member       By:
Bluerock  Residential  Growth  REIT,  Inc.,  a  Maryland   corporation, its
general partner       By: /s/ Michael L. Konig   Michael L. Konig, its Senior
Vice President and Chief Operating Officer

 

 

 

  

PARENT JOINDER

 

This joinder (this “Parent Joinder”) is attached to and made a part of the
foregoing Agreement and all terms capitalized but not defined herein shall have
the respective meanings given to them in the Agreement. The undersigned,
Bluerock Residential Holdings, LP, a Delaware limited partnership, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby duly executes with proper authority and joins in the
execution of this Agreement, and agrees that it is jointly and severally liable,
as a principal and not as a surety, for breaches of the obligations of BEMT
pursuant to Section 13 of the Agreement. Following a failure of BEMT (or any
successor-in-interest thereto) to comply with the provisions of Section 13
following the exercise of Stonehenge's rights thereunder (but subject to the
proviso contained in Section 13(d)) Stonehenge shall have the right to proceed
directly against the undersigned without first making written demand to BEMT
(and without any obligation to bring suit against BEMT) for the satisfaction of
any such obligations.

 

The undersigned is an indirect owner of BR1, will derive substantial benefits
from the transactions described in the Agreement and acknowledges that the
execution of this Parent Joinder is a material inducement and condition to
Stonehenge's execution of the Agreement. The undersigned represents and warrants
that it has the legal right, power, authority and capacity to execute this
Parent Joinder, that such execution does not violate the organizational
documents of the undersigned, or any other agreement or instrument by which the
undersigned is bound, and that this Parent Joinder is binding and enforceable
against the undersigned.

 

The undersigned unconditionally waives any guarantor or suretyship defenses that
might otherwise be available to it with respect to its obligations under this
Parent Joinder.

 

The provisions set forth in Sections 7-9 of the Agreement are hereby
incorporated by reference into this Parent Joinder as if fully set forth herein.

 

  BLUEROCK RESIDENTIAL HOLDINGS, LP,   a Delaware limited partnership        
By: Bluerock Residential Growth REIT, Inc.,     a Maryland corporation   Its:
General Partner             By: /s/ Michael L. Konig     Name: Michael L. Konig
    Its: Senior Vice President and Chief Operating Officer

 

 

 

  

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

Being a tract of land lying in the City of Berry Hill, Davidson County,
Tennessee and being more particularly described as follows:

 

Commencing at the intersection of the southerly right-of-way line of Bradford
Avenue, 50 feet in width, and the easterly right-of-way line of Franklin Pike;

Thence North 71 deg 02 min 40 sec East. 24.81 feet to an existing hole in
concrete on the southerly right-of-way line of Bradford Avenue, being the true
point of beginning for this tract;

 

Thence with the southerly right..-of-way line of Bradford Avenue, North 71 deg
02 min 40 sec East, 325.22 feet to an existing iron rod at a corner common with
the property conveyed to Melpark Properties Management, L.P., of record in Book
11037, page 674 at the Register's Office for Davidson County, Tennessee;

 

Thence leaving the southerly right-of-way line of Bradford Avenue with the
westerly line of said Melpark Properties Management, South 18 deg 30 min 38 sec
East, 367.50 feet to an existing concrete monument on the northerly right-of-way
line of Melpark Drive, right-of-way width varies;

Thence with the northerly right-of-way line of Melpark Drive for the following
three calls:

 

1)        South 71 deg 02 min 47 sec West, 150.00 feet to an existing iron rod,

2)        South 74 deg 01 min 17 sec West, 135.11 feet to an existing iron rod,

3)        South 70 deg 45 min 21 sec West, 40.02 feet to an existing iron rod at
the beginning of a radius return to Franklin Pike;

 

Thence with a curve to the right having a radius of 25.00 feet, a curve length
of 39.30 feet and a chord bearing and distance of North 63 deg 32 min 46 sec
West, 35.38 feet to an existing concrete monument on the easterly right-of-way
line of Franklin Pike;

 

Thence with the easterly right-of-way line of Franklin Pike, North 18 deg 30 min
33 sec West, 310.68 feet to a radius return to Bradford Avenue;

 

Thence with a curve to the right having a radius of 25.00 feet, a curve length
of 39.08 feet and a chord bearing and distance of North 26 deg 16 min 03 sec
East, 35.22 feet to the point of beginning; containing 127.443 square feet or
2.926 acres more or less.

 

Being the same property conveyed to Horsepower. J.V. of record in Instrument
Number 20120803-0069224 at the Register's Office for Davidson County, Tennessee.

 

A-1

 

  

EXHIBIT “B”

 

DEVELOPMENT AGREEMENT

 

B-1

 

  

DEVELOPMENT AGREEMENT

 

THIS DEVELOPMENT AGREEMENT (the “Agreement”), is made and entered into effective
the 18th day of October, 2012, by and between 23HUNDRED, LLC, a Delaware limited
liability company (“Owner”) and STONEHENGE REAL ESTATE GROUP, LLC, a Georgia
limited liability company (“Developer”).

 

WITNESSETH:

 

WHEREAS, Owner is the owner of certain property located in Davidson County,
Tennessee which is more particularly described on Exhibit “A” attached hereto
and incorporated herein (the “Property”); and

 

WHEREAS, Owner is owned by BR Stonehenge 23Hundred JV, LLC, a Delaware limited
liability company (the “JV”), which is a joint venture between BR Berry Hill
Managing Member, LLC, a Delaware limited liability company (“BR Berry Hill”) and
Stonehenge 23Hundred JV Member, LLC, a Tennessee limited liability company
(“Stonehenge”), an affiliate of Developer; and

 

WHEREAS, Owner desires to develop a multifamily apartment complex and related
improvements on the Property (the “Project”); and

 

WHEREAS, Owner desires to retain the services of Developer to act on behalf of
Owner and in accordance with the limitations in this Agreement as the developer
of the Project and to manage the development and construction of the Project;
and

 

WHEREAS, Developer desires to provide development services for the Project in
return for the compensation set forth herein;

 

NOW, THEREFORE, for the promises set forth herein and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.          General Duties of Developer.

 

a.           Developer shall in good faith and using all reasonable efforts
generally cause the Project to be developed, completed and, as appropriate,
leased to third parties, in compliance with the provisions of the Operating
Agreement of the JV dated of even date herewith (the “JV's Operating
Agreement”), for which Developer hereby acknowledges its understanding, and of
any final approved plats, plans, drawings and specifications for the Project,
all of which shall be approved by the Owner (collectively the “Final Plans”).

 

b.           In furtherance of the obligations of Developer described in the
preceding subparagraph (a), Developer shall do and perform, the following
matters or functions:

 

(i)          Planning:

 

(a)          Develop and present to Owner for approval a master development plan
for the Project (the “Master Plan”) covering all improvements and
infrastructure. The Master Plan shall include financial projections,
construction budgets, and other financial data.

 

 

 

   

(b)          Review and update, if necessary, all projections, construction
budgets and other financial data included in the Master Plan. Such reviews shall
take place at least four (4) times per calendar year.

 

(c)          Coordinate, monitor and/or manage, activities of land planners,
architects, engineers, other consultants, utility companies, and approval
authorities, including all relevant governmental agencies, on all matters
relating to the design and development of the Project.

 

(d)          Assist in and coordinate the implementation of the Master Plan;
review designs, drawings, and specifications with respect to the Project during
the course of its phases of development; and reasonably monitor whether budgets
for each such phase are complied with.

 

(e)          Assist Owner in obtaining all necessary licenses and permits
required to be obtained for the development and operation of the Project and
assist Owner in obtaining all other necessary licenses and approvals required
for the operation of the Project, including, without limitation, licenses and
approvals required in connection with the installation of utilities serving the
Project (the “Approvals”).

 

(ii)         Construction:

 

(a)          Engage contractors and other trade vendors, subcontractors and
material suppliers to work on the Project. This shall include, but not be
limited to, the engagement of a third-party general contractor with whom the
Developer will arrange a guaranteed maximum price (“GMP”) contract for
construction of the Project, which such GMP contract will be subject to the
prior written approval of Owner and any secured lender on the Project, and which
contract must comply with the construction budget approved by Owner in writing
pursuant to the JV’s Operating Agreement. Appropriate bids and contracts will be
solicited directly by Developer and presented by Developer to Owner for approval
and execution. The parties hereby acknowledge that Developer intends to and is
approved by Owner to engage the joint venture of Cambridge Builders &
Contractors, LLC and The Winter Construction Company as the general contractor
for the project under a GMP contract.

 

(b)          Coordinate, manage, supervise, and administer the work of any and
all contractors (which shall include the oversight of such contractor's
coordination, management, supervision and administration of subcontractors, and
other such trade vendors working on the Project), and all other professionals
performing services for the Project.

 

(c)          Manage and administer construction contracts entered into with
respect to or in connection with the Project, and regularly advise BR Berry Hill
Managing Member, LLC (“BR Berry Hill”), as Owner's representative, with respect
to the same. Developer will not have the authority to execute contracts on
Owner's behalf, except as otherwise specified herein.

 

(d)          Monitor all work relating to the Project (the “Work”), and inspect
the Work (and work with, coordinate and supervise all architects and similar
professionals) to determine if the Work is being performed in accordance with
the requirements the Master Plan and the Final Plans and any construction
contracts entered into with respect to or in connection with the Project (the
“Contract Documents”), and regularly advise BR Berry Hill with respect to the
same.

 

2

 

  

(e)          Enforce the Contract Documents and ascertain responsibility for any
defects or deficiencies in the performance of the parties thereunder (and advise
Owner and BR Berry Hill thereof); provided, however, that Developer shall not be
obligated hereunder to commence legal action to enforce the Contract Documents.

 

(f)          Determine when any of the Work or a designated portion thereof is
substantially complete and prepare for Owner a list of incomplete or
unsatisfactory items of such Work and a schedule for their completion. Developer
shall also coordinate and diligently pursue the connection and completion of any
incomplete or unsatisfactory items of such Work.

 

(g)          Obtain certified documentation as to completion from the architect
or design professional when final completion of the Work has occurred. Developer
shall assist Owner, as requested by Owner, in conducting final inspection of any
such Work. Developer shall obtain and submit to Owner required warranties,
guarantees, affidavits, releases, bonds and waivers as a part of or in
connection with such Work.

 

iii.          Marketing:

 

(a)          Study and recommend the rents for each unit.

 

(b)          Provide any and all assistance reasonably necessary or appropriate
to consummate the lease of the units at such prices and on such terms as are
acceptable to Owner; provided, however, Developer does not hold a real estate
license and Developer shall not perform any services which require a real estate
license.

 

(c)          Direct the development and placement of advertisements and
marketing for the Project.

 

(d)          Manage and oversee any third-party property manager or other
leasing professionals engaged to market and lease the Project.

 

iv.          Budgeting and Bookkeeping:

 

(a)          Prepare and, as appropriate, periodically revise financial
projections for the Total Project Budget, as that term is defined in the JV's
Operating Budget (the “Total Project Budget”), subject to the prior written
approval of Owner.

 

(b)          Prepare the Total Project Budget for Project with monthly
breakdowns, and revise periodically such budget, subject to Owner's prior
written approval.

 

(c)          Submit monthly financial statements and activities reports,
including, but not limited to, income statements, balance sheets, general
ledger, and development activity and narrative budget variance explanations in
accordance with the JV's Operating Agreement.

 

3

 

  

(d)          Financial statements will be presented monthly, quarterly and
annually presenting all assets and liabilities and receipts and expenses for the
Project in accordance with the JV’s Operating Agreement.

 

(e)          Developer will prepare financial statements and related schedules
in accordance with Owner's specifications. Developer and Owner acknowledge that
the parameters of such specifications may not be in accordance with generally
accepted accounting principles (“GAAP”).

 

(f)          Manage, balance and monitor any bank accounts for the Project;
provided, however, that Developer shall have no right or authority to write or
sign checks. Developer shall also submit to Owner, on a timely basis, for
Owner's review and written approval, accounts payable as when due of or related
to costs as contemplated on the development budget or under any Contract
Documents.

 

(g)          Prepare draw requests in accordance with the requirements of Owner
and provide the requests to Owner for written approval. These draw requests will
be accompanied with a copy of the invoice for which payment is sought by drawing
on the loan. Developer shall provide Owner with copies of all loan related and
draw related information, including but not limited to monthly copies of the
construction draws, construction draw top sheets with budget-versus-actual
information, plus physical access to the Property and all documentation in
connection therewith.

 

(h)          Prepare any and all such reports and accounting information as
reasonably requested by Owner's, Owner's construction lender and BR Berry Hill,
and make all records and information regarding the Work and/or the Project
available for their inspection upon reasonable advance notice.

 

v.           Other:

 

(a)          Assist and advise Owner in all matters concerning the development
of the Project and in the preparation of the Project for the development and
lease of residential units, including any specific duties or functions which
Owner may from time to time direct.

 

(b)          Provide sufficient organization, personnel, and management to carry
out the requirements of this Agreement.

 

(c)          Perform any other functions which Owner reasonably requests
associated with the Project.

 

(d)          Maintain insurance coverage, including Builder's Risk Insurance or
its equivalent, of the type and amount customarily carried by a developer for a
project of the size and scope of the Project.

 

2.          Owner Responsibilities. Notwithstanding anything to the contrary
contained herein, it shall be the responsibility and obligation of Owner to
cooperate with Developer in all respects and to take all necessary steps to
further the development of the Project. Owner shall pay all commercially
reasonable out- of-pocket costs and expenses incurred by Developer in performing
its duties in Section 1 above, which are presented to Owner for payment in a
timely manner and which are set forth or authorized by a written Owner-approved
budget, budget adjustment or other form of authorization.

 

4

 

  

3.           No Agency or Partnership. It is understood that in fulfilling its
duties under this Agreement, Developer shall be acting as an independent
contractor. Furthermore, no express or implied term, provision, or condition of
this Agreement shall be deemed to constitute the parties as partners or joint
venturers.

 

4.           Termination.

 

a.           This Agreement shall terminate upon the earlier of: (i) completion
of the Project (i.e. upon receipt of certificates of occupancy for all phases of
the Project); (ii) the conveyance by the Owner of the Property to another party;
(iii) the refinancing of the Property (collectively with any event described in
subclause 4(a)(ii), “Capital Events” and, singularly, a “Capital Event”); or
(iv) mutual written agreement of all parties to this Agreement. Notwithstanding
subsection (i) above, this Agreement shall survive the completion of the Project
until such time at the Project is at least 93% leased, wherein between the
completion of the Project and the achievement of leasing 93% of the units at the
Project, Developer's only duties under Section 1(b) hereof shall be those found
in Section 1(b)(iii) of this Agreement.

 

b.           Notwithstanding the foregoing, either party may terminate this
Agreement, with cause (wherein cause shall be limited to events of willful and
material fraud or gross negligence by the non- terminating party and only to the
extent such acts result in a material adverse effect on the Project or Owner)
and by providing the other party with ten (10) days written notice, said
termination to be self-operative and automatic as of the tenth (10th) day
following receipt of said notice subject to any cure provisions in the JV's
Operating Agreement. In the event this Agreement is terminated in accordance
with this Subparagraph 4(b), Developer shall be entitled to reimbursement of its
reasonable costs and expenses as contemplated in Paragraph 5(b) below through
the date of termination and the unpaid Development Fee based on the portion of
the Project that is complete on the termination date. If Developer and Owner are
unable to agree on the portion of the Project that is complete within ten (10)
days of the date of the termination of this Agreement, the parties shall each
appoint a registered architect. Each appointed architect shall issue a written
statement attesting to the completion stage of the project within thirty (30)
days of their respective appointments. If the architects agree on the completion
stage of the Project, this shall establish the final and binding determination
of the completion state of the Project. If the appointed architects disagree on
the completion stage, the architects shall jointly appoint a mutually agreeable
third registered architect (“Third Architect”) who shall determine the
completion stage of the Project, which shall be the final and binding
determination of the completion stage of the Project. Each party shall pay the
costs and expenses of the architect appointed by such party and the parties
shall each pay for 50% of the costs and expenses of the Third Architect.

 

5.           Developer Compensation.

 

a.           As compensation for the services to be rendered by Developer
pursuant to the terms of this Agreement, Owner shall pay to Developer a
development fee equal to NINE HUNDRED FORTY EIGHT THOUSAND AND NO/100 DOLLARS
($948,000.00) (the “Development Fee”), which shall be payable by wire transfer
or other immediately available funds as follows:

 

1.          An amount equal to 25% of the Development Fee (TWO HUNDRED THIRTY
THOUSAND AND NO/100 DOLLARS $237,000.00) shall be paid to Developer upon
commencement of construction of the Project;

 

5

 

  

2.          Following the commencement of construction of the Project, an amount
equal to 50% of the Development Fee (FOUR HUNDRED SEVENTY FOUR THOUSAND AND
NO/100 DOLLARS $474,000.00) shall be paid to Developer in equal monthly
installments over a seventeen (17) month period; and

 

3.          An amount equal to 25% of the Development Fee (TWO HUNDRED THIRTY
THOUSAND AND NO/100 DOLLARS $237,000.00) shall be paid to Developer upon
completion of the Project (as determined by the certified document of the
architect or design professional) and the Project achieving, through lease-up, a
Debt Service Coverage Ratio (as that term is defined in that certain
Construction Loan Agreement by and between Fifth Third Bank and the Owner) of
1.20 to 1.00 (collectively, the “Stabilization”).

 

Notwithstanding anything to the contrary contained herein, (a) if the Owner's
construction lender does not permit the aforesaid fees to be paid as draws under
the construction loan, then such amounts shall accrue as provided in the JV's
Operating Agreement, or (b) if the Owner causes the Property to undergo a
Capital Event prior to Stabilization, or any other termination event under
Paragraph 4, the Owner shall, within thirty (30) days after such Capital Event,
or other termination event, pay, pro-rata to the amount of development
constructed as of the date of the Capital Event or other termination event, any
outstanding, unpaid portion of the Development Fee which has not been paid to
Developer.

 

b.           Owner shall also reimburse Developer for commercially reasonable
out-of-pocket costs and expenses incurred by Developer for travel,
administration, meals, etc., according to the approved Total Project Budget,
subject to the draw schedule imposed and/or approved by the Owner and its
construction lender. fu the event any amounts payable hereunder to Developer are
not delivered to Developer when due and payable, interest shall accrue on such
outstanding amount at eight percent (8%) per annum from the date following the
date such amount was due and payable.

 

6.          Notices. Each notice required or permitted to be given hereunder
must comply with the requirements of this Paragraph. Each such notice shall be
in writing and shall be delivered either by personally delivering it by hand or
Federal Express or similar courier service to the person to whom notice is
directed, or by facsimile transmission, or by depositing it with the United
States Postal Service, certified mail, return receipt requested, with adequate
postage prepaid, addressed to the appropriate party (and marked to a particular
individual's attention). Such notice shall be deemed delivered at the time of
personal delivery or, if mailed, when it is deposited as provided above, but the
time period in which a response to any such notice must be given or any action
taken with respect thereto shall commence to run from the date it is personally
delivered or, if mailed, the date of receipt of the notice by the addressee
thereof, as evidenced by the return receipt. Notwithstanding the above, notice
by facsimile transmission shall be deemed to have been given as of the date and
time it is transmitted if the sending facsimile machine produces a written
confirmation with a date, time and telephone number to which the notice was
sent. Rejection or other refusal by the addressee to accept the notice shall be
deemed to be receipt of the notice. fu addition, the inability to deliver the
notice because of a change of address of the patty of which no notice was given
to the other party as provided below shall be deemed to be the receipt of the
notice sent. The addresses of the parties to which notice is to be sent shall be
those set forth below. Such addresses may be changed by either party by
designating the change of address to the other party in writing.

 

 

 

  

If To Owner:

 

c/o Bluerock Real Estate

Heron Tower

70 East 55th Street, 9th Floor

New York, New York 10022

Attention: Michael L. Konig, Esq.

Email: mkonig@bluerockre.com

 

And:

 

c/o Bluerock Real Estate

Heron Tower

70 East 55th Street, 9th Floor

New York, New York 10022

Attention: Jordan B. Ruddy

 

With Copy To:

 

Kaplan Voekler Cunningham & Frank, PLC

7 E. 2nd Street

Richmond, Virginia 23224

Attn: Richard P. Cunningham, Jr. Esq.

 

If To the Developer:

 

23Hundred, LLC

c/o Stonehenge Real Estate Group, LLC

3200 West End Avenue, Suite 500

Nashville, TN 37203

Attn: Todd Jackovich

 

With a copy to:

 

Foltz Martin LLC

3525 Piedmont Road, Suite 750

Atlanta, GA 30305

Attn: Eric Wilensky

 

 

 

  

7.          Indemnification. To the fullest extent permitted by law, Developer
agrees to indemnify, defend and hold harmless the Owner, its members, officers,
agents, and attorneys (the “Owner Indemnified Parties”) from any and all fines,
penalties, losses, damages, claims, costs, expenses (including reasonable and
actual attorney's fees) or other liabilities but only to the extent directly
attributable to Developer's breach of this Agreement, including, but not limited
to any breach of any express representation, warranty or covenant hereunder,
fraud by the Developer or its agents (i.e. any principal of Developer or person
or entity that Developer has engaged to perform services at the Project) or
incurred as a result of Developer's violation of any law, rule, regulation,
contract or other agreement, but only to the extent of an Owner Indemnified
Parties' actual damages (''Damages”), and the Owner Indemnified Parties hereby
waive any right to any other kinds of damages including, without limitation, any
incidental, consequential, or punitive damages (“Special Damages”). Developer
agrees to indemnify the Owner Indemnified Parties as set forth above, but only
to the extent of any Damages not arising out of or related to Owner Indemnified
Party's grossly negligent or willful misconduct in connection with its
obligations under this Agreement. Each defense indemnification obligation of
Developer as Indemnitor as set forth in this Agreement shall be subject to the
following provisions: Owner Indemnified Parties shall notify Developer of the
applicable claim against Owner Indemnified Parties within thirty (30) days after
it has written notice of such claim and shall reasonably cooperate (at
Developer's cost) with Developer in the defense of such claim, but failure to
notify Developer within thirty (30) days or to reasonably cooperate in the
defense, provided there is actual and material prejudice to the Developer, shall
excuse Developer from its obligations hereunder. For purposes of this Section 7,
“material prejudice” shall mean had Developer been so notified, Developer would
have likely avoided incurring liability under this Section 7 for amounts (a) in
excess of $25,000.00 for any such incident; or (b) in excess of $50,000.00 in
the aggregate of multiple incidents. If Developer fails to undertake to defend
the Owner Indemnified Parties against a claim within thirty (30) days after
Owner Indemnified Parties gives Developer written notice of the claim and
thereafter fails to discharge its obligations, then Owner Indemnified Parties
may defend against and settle such claim, and Developer shall be liable for the
costs and expenses, including reasonable attorneys' fees, actually incurred by
Owner Indemnified Parties in effecting the defense, as well as any settlement.
Developer will not be obligated for any settlement made without the written
approval of Developer, unless Developer has failed to discharge its defense
obligation hereunder, or unless Developer's objection to the proposed settlement
is not in good faith or not commercially reasonable; provided, however, in the
event an objection is determined to not be commercially reasonable, then in such
event Developer shall have the right to withhold its approval by posting a bond
in the amount of the claim or otherwise demonstrating, to the reasonable
satisfaction of Owner, that Developer has the financial ability to pay the full
amount of the claim. To the extent any of the Damages were due exclusively to
the gross negligence, fraud or willful misconduct of Owner, then Owner shall
indemnify Developer for such caused Damages.

 

8.          Miscellaneous. No consent or waiver, express or implied, by any
party to or of any breach or default by any other party in the performance by
such other party of the obligations thereof under this Agreement shall be deemed
or construed to be a consent to or waiver to or of any other breach or default
in the performance by such other party of the same or any other obligations of
such other party under this Agreement. Failure on the part of any party to
complain of any act or failure to act of any other party or to declare such
other party in default, irrespective of how long such failure continues, shall
not constitute a waiver of such party of the rights thereof under this
Agreement. If any provision of this Agreement or the application thereof to any
entity or circumstances shall be invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provisions to any other
entity or circumstance shall not be affected thereby and shall be enforced to
the greatest extent permitted by law. Neither this Agreement nor any provision
hereof may be changed, waived, discharged, or terminated orally, but only by an
instrument in writing signed by the parties against whom enforcement of the
change, waiver, discharge, or termination is sought. All personal pronouns used
in this Agreement, whether used in the masculine, feminine, or neuter gender,
shall include all other genders; the singular shall include the plural; and the
plural shall include the singular. Titles of sections and subsections of this
Agreement are for convenience only and neither limit nor amplify the provisions
of this Agreement, and all references in this Agreement to sections or
subsection refer to sections or subsections of this Agreement unless specific
reference is made to the articles, sections, or subdivisions of another document
or instrument. The provisions of this Agreement shall apply to, inure to the
benefit of, and bind the parties and the respective successors and assigns
thereof Subject to the above, whenever in this Agreement a reference to any
party is made, such reference shall be deemed to include a reference to the
heirs, executors, legal representatives, successors, and assigns of such party.
Notwithstanding anything to the contrary contained herein, Owner shall have the
right to assign its rights or interest hereunder, in whole or in part, upon
written notice to the other party. No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any party by any court
or other governmental or judicial authority by reason of such party having or
being deemed to have structured or dictated such provision. This Agreement and
the obligations of the Parties hereunder shall be interpreted, construed, and
enforced in accordance with the laws of the State of Tennessee. This Agreement
contains the entire and final agreement of the parties on the subject matter
herein and supersedes all previous and contemporaneous verbal or written
negotiations or agreements on the subject matter herein.

 

 

 

  

IN WITNESS WHEREOF, the undersigned have set their hands and seals hereto as of
the day and year indicated under their signature.

 

OWNER:   DEVELOPER:       23HUNDRED, LLC,   STONEHENGE REAL ESTATE GROUP, LLC, a
Delaware limited liability company   a limited liability company         By: BR
Stonehenge 23Hundred JV, LLC, a   By: /s/ Todd Jackovich Delaware limited
liability company, as its sole Member     Todd Jackovich, as its Manager        
By: BR Berry Hill Managing Member, LLC,       a Delaware limited liability
company, as its Manager               By: Bluerock Enhanced Multifamily Trust,
Inc.,       a Maryland corporation, as its Manager                 By: /s/
Jordan B. Ruddy       Name: Jordan B. Ruddy       Its: President and Chief
Operating Officer      

 

 

 

  

EXHIBIT “A”

 

DESCRIPTION OF PROPERTY

 

Land located in the City of Berry Hill, Davidson County, Tennessee, being
described in Deed Book 4065, page 206, Register's Office for Davidson County,
Tennessee, (“RODC” and being more particularly described as follows:

 

Remote point of beginning being at the intersection of the South right of way of
Bradford Avenue with the East right of way of Franklin Pike (8th Avenue South);
thence North 71 degrees 0 minutes 43 seconds East 24.78 feet to a punch being
the TRUE POINT OF BEGINNING; thence along said right of way of Bradford Avenue,
North 71 degrees 00 minutes 43 seconds East a distance of 325.34 feet to a
rebar; thence leaving said right of way and along Me/park Properties Management
L. P. in Deed Book 11037, page 674, RODC, TN, South 18 degrees 32 minutes OS
seconds East a distance of 367,81 feet to a concrete monument on the North right
of way of Me/park Drive; thence along said Me/park Drive the following courses
and distances: South 71 degrees 04 minutes 25 seconds West a distance of 150.08
feet to a rebar; thence, South 74 degrees 00 minutes 07 seconds West a distance
of 135.19 feet to a rebar; thence, South 71 degrees 07 minutes 14 seconds West a
distance of 40.02 feet to a rebar, thence with a curve to the right having a
radius of 25 feet; a central angle 89 degrees 58 minutes 46 seconds and an arc
length of 39.26 feet to a concrete monument on the East right of way of Franklin
Pike; thence along said right of way Franklin Pike, North 18 degrees 30 minutes
00 seconds West 310. 77 feet to a rebar; thence with a curve to the right having
a radius of 25 feet a central angle of 89 degrees 21 minutes 25 seconds and an
arc length of 38.99 feet to the POINT OF BEGINNING; containing 2.93 acres, more
or less, all as shown on survey by Hopkins Surveying Group Drawing Number
2010-84-3 dated April 30, 2010.

 

Being the same property conveyed to 23Hundred, LLC, a Delaware limited liability
company, by deed of record in Instrument No.          Register's Office for
Davidson County, Tennessee. This policy

 

 

 

  

EXHIBIT “C”

 

BUY/SELL

 

1.           Triggering Events. At any time following the Lockout Date, a
disagreement among the Co-Tenants concerning any matter that requires the
approval of all Co-Tenants pursuant to the terms of Section 4(c) of the
Agreement to which this Exhibit “C” is attached, which disagreement has not been
resolved within fifteen (15) days after delivery of a written request to the
Co-Tenants for action on such matter, then any Co-Tenant may elect to proceed
under this Exhibit “C”. As used herein, Lockout Date shall mean June 30, 2015.

 

2.           Buy-Sell Notice, Price & Structure.

 

2.1           Reserved.

 

2.2           Buy-Sell. A party electing to proceed hereunder (also, “Offeror”)
with respect to the undivided interest of a Co-Tenant in the Property (a
“Co-Tenancy Interest “) shall do so by giving written notice thereof (“Buy-Sell
Election Notice “) to the other Co-Tenant or Co-Tenants (also, “Offeree”),
setting forth the Offeror's offer either (at Offeree's election, as hereinafter
set forth) to purchase the Offeree's Co-Tenancy Interest or to sell to the
Offeree the Offeror's Co-Tenancy Interest. In the event that Stonehenge is the
Offeror, it must give the Buy-Sell Election Notice to both BR1 and BR2, and both
BR1 and BR2 shall constitute the Offeree. The Buy-Sell Election Notice shall:
(i) specify that the Buy-Sell Notice is an offer to purchase all of the
Offeree's Co- Tenancy Interest, or to sell to the Offeree all of the Offeror' s
Co-Tenancy Interest; (ii) specify the Buy-Sell Price applicable to the entire
Property (hereinafter defined); (iii) specify the assumptions upon which the
Buy-Sell Price is based and how transaction costs that are required to be paid
by applicable law or contract in connection with such Buy-Sell (e.g., transfer
taxes) are to be allocated between the Selling Party and Purchasing Party (as
defined below), but only to the extent that local custom does not allocate such
costs; provided, however, any loan which constitutes a lien on the Property
(including the Loan) shall be .treated as if being assumed rather than paid off
at such closing and the assumption fees shall be paid by the Purchasing Party,
and legal fees, consultant fees, brokerage commissions and any and all due
diligence costs and expenses (including, without limitation, title, survey, and
title insurance premiums) incurred by a Co-Tenant shall be borne solely by such
Co-Tenant; and (iv) state the date for Closing, which shall be not more than
ninety (90) days following the date of the Buy-Sell Election Notice. “Buy-Sell
Price” shall mean the gross asset value attributed to the Property and included
in a Buy-Sell Election Notice.

 

2.3           Determination of Buy-Sell Value. The Buy-Sell Election Notice
shall also set forth the Offeror's determination of the amount of each Co-Tenant
would receive (the “Buy-Sell Value”) under Section 2 of the Agreement to which
this Exhibit C is attached, if the Property and all other assets affiliated with
the Property were sold on the date of Closing to a third party for a cash
purchase price (including the amount of any outstanding indebtedness which, for
the purposes of this Section 2.3 shall be treated as if being paid off rather
than assumed by the Purchasing Party) equal to the Buy-Sell Price and,
immediately thereafter, the net proceeds from such sale were distributed to the
Co- Tenants pursuant to Section 2 of the Agreement to which this Exhibit C is
attached.

 

C-1

 

  

2.4           Acceptance of Offer; Determination of Purchasing Party; Deposit.
Within sixty (60) days after receipt of a Buy-Sell Election Notice, the Offeree
shall deliver to the Offeror a written notice (“Acceptance Notice”) stating
whether the Offeree elects to sell or purchase the Co-Tenancy Interest, as
applicable, on the specified date for Closing. If the Offeree does not deliver
the Acceptance Notice within such period, it shall be deemed conclusively that
the Offeree has elected that the Offeree's Co-Tenancy Interest be sold to the
Offeror. The Co-Tenant (or its designee) so determined to be the purchaser shall
be referred to as the “Purchasing Party” and the other party shall be referred
to as the “Selling Party” Within two (2) business days after the identity of the
Purchasing Party has been established, the Purchasing Party shall deposit with
an escrow agent acceptable to both parties a deposit (together with all amounts
added to such deposit, as hereinafter provided, the “Deposit”) in the amount of
$300,000.00.

 

2.5           If the Selling Party has any affiliate who has provided a guaranty
to any lender of a loan any loan which constitutes a lien on the Property
(including the Loan), then not later than the date of Closing, the Purchasing
Party shall cause (which shall include, without limitation, offering a suitable
replacement guarantor) the guarantor(s) affiliated with the Selling Party to be
released from liability under any such guaranties (which, for avoidance of
doubt, if the Selling Party is Stonehenge, shall also include, without
limitation, the release of the LOC); provided that if the Purchasing Party is
unable to satisfy the foregoing condition, then the Purchasing Party shall not
be required to buy and the Selling Party shall not be required to sell the
applicable Co-Tenancy Interest and the Deposit shall be returned to the
Purchasing Party immediately.

 

3.          Closing. On the date of Closing (which shall be the date which is
ninety (90) days following receipt of the Buy-Sell Election Notice), at the
principal place of business of the Selling Party, the following shall occur:

 

3.1          Conveyancing Documents.

 

3.1.1           The Selling Party shall convey and transfer to the Purchasing
Party, by limited warranty deed and bill of sale and assignment, all of its
right, title and interest in and to the Property free and clear of all liens or
encumbrances (other than the Loan to the extent not being satisfied, and other
matters of record previously consented to by the Co-Tenants) and the Selling
Party shall represent and warrant to the Purchasing Party in the applicable
conveyance documents that it holds title to and is conveying such Co-Tenancy
Interest free and clear of any encumbrances (other than the Loan to the extent
not being satisfied and other matters of record previously consented to by the
Co-Tenants).

 

3.1.2           All deeds, bills of sale, assignments and other conveyancing
documents and instruments of transfer (collectively, “Transfer Documents “)
shall be in form and substance reasonably satisfactory to the Purchasing Party
as may be necessary or reasonably required to effectuate the sale and transfer
to the Purchasing Party in accordance with the terms hereof. The Transfer
Documents shall be legally sufficient to convey to the Purchasing Party the
Co-Tenancy Interest of the Selling Party.

 

C-2

 

  

3.2          Payment.

 

3.2.1 The Purchasing Party shall pay to the Selling Party, by cashier's or
certified check or by wire transfer, the Buy-Sell Value for the Selling Party's
Co- Tenancy Interest set forth in the Buy-Sell Election Notice less the amount
of any existing mortgage or other indebtedness then outstanding (other than
accounts payable and other ordinary course current liabilities that are
otherwise subject to adjustment) that the Purchasing Party is expressly assuming
(if any), and adjusted further for customary closing pro-rations, allocations of
costs as and to the extent specified in the Buy-Sell Election Notice, and such
other adjustments to account for assets (including cash, escrows and reserves)
and liabilities (including accounts payable and other ordinary course trade
payables) as are necessary so that the amount ultimately distributed to the
Selling Party as a result of such Buy- Sell is consistent with the determination
of the Buy-Sell Value payable to the Selling Party made pursuant to this
Section.

 

4.          Nonperformance. If, pursuant this Section 4, any party hereto
becomes obligated to purchase the Property (or the Co-Tenancy Interest of the
other party) but then, without fault on the part of one party (“Performing Party
“), the other party (“Nonperforming Party “) does not perform its obligations
hereunder, then the Performing Party may elect any one of the remedies set forth
below, as applicable, as such Performing Party's sole and exclusive remedy:

 

4.1            Deposit. If the Performing Party is the Selling Party, retain the
Deposit as liquidated damages, provided that this remedy shall be subject to
Section 2.5 above;

 

4.2           Rescission. If the Performing Party is the Purchasing Party, then
Purchasing Party shall have the right to rescind its offer to Selling Party,
whereupon the Deposit shall be returned to Purchasing Party; or

 

4.3           Specific Performance. If the Performing Party is the Purchasing
Party, then Purchasing Party shall have the right to seek specific performance
against the Selling Party to enforce such party's obligations hereunder;
provided, however, any suit for specific performance must be filed within sixty
(60) days of the date of non- performance by the Selling Party, failing which,
Purchasing Party shall be deemed to have waived its right to bring such suit.

 

C-3

 

  

EXHIBIT “D”

 

MANAGEMENT AGREEMENT

 

D-1

 

  

Management and

Leasing Agreement

 

dated as of May 1, 2013

 

between

 

23HUNDRED, LLC

 

Owner

 

and

 

MATRIX RESIDENTIAL, LLC

 

Manager

 

 

 

  

Management and Leasing Agreement

 

Contents

 

1. Definitions and Interpretation 1 1.1. Interpretation 4       2. Appointment
and General Provisions 4 2.1. Appointment 4 2.2. Management Duties and Authority
4 2.3. Independent Contractor 5 2.4. Indemnification 5 2.5. No Fees 6 2.6.
Duties of Owner 6       3. Management Duties and Authority 6 3.1. Property
Management Generally 6 3.2. Management Employees 9 3.3. Rent Collection and
Services with Respect to Leases 10 3.4. Services with Respect to Contracts 11
3.5. Records and Reports 11 3.6. Bank Accounts 13 3.7. Payment of Expenses 14  
    4. Manager's Compensation 16 4.1 Management Fees 16       5. Term   5.1.
Term 17 5.2. Termination 18 5.3. Determination of Fees 18       6. Miscellaneous
18 6.1 Notices 18 6.2. Representations and Warranties 19 6.3. No Partnership,
etc 20 6.4. Severability 20 6.5. Modification 20 6.6. Successors and Assigns 20
6.7. Governing Law 21 6.8. Counterparts 21 6.9. Exclusive Benefit 21 6.10.
Competing Properties 21 6.11. Subordination 22

 

 

 

  

Management and Leasing Agreement

 

6.12. Approvals 22 6.13. Manager's Occupying Space at the Property 22 6.14
Insurance 22

 

 

 



 

MANAGEMENT AND LEASING AGREEMENT

 

THIS MANAGEMENT AND LEASING AGREEMENT (this “Agreement”) is dated as of May 1,
2013 between 23Hundred, LLC, a Delaware limited liability company having an
office at 3200 West End Avenue, Suite 500, Nashville, TN 37203 (“Owner”), and
MATRIX RESIDENTIAL, LLC, a Georgia limited liability company having an office at
5605 Glenridge Drive, Atlanta, Georgia 30342 (“Manager”).

 

WITNESSETH:

 

WHEREAS, Owner is the owner of the Property (described herein) located in
project known as “23Hundred” in Nashville, Davidson County, Tennessee.

 

WHEREAS, Owner desires to appoint Manager as an independent contractor to manage
and lease the Property, and Manager desires to accept such appointment, upon the
terms, covenants, conditions and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises, in consideration of the mutual
covenants and agreements set forth in this Agreement, in consideration of other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, Owner and Manager hereby
covenant and agree as follows:

 

1.           Definitions and Interpretation

 

In this Agreement, unless otherwise specified, the following terms have the
following meanings: “Affiliate” means (i) with respect to any Person, any
relative of the Person in question, if such Person is an individual, or any
other Person directly or indirectly controlled by, controlling or under common
control with the Person in question, and (ii) with respect to Manager, an entity
which is controlled by, controlling, or under common control with Matrix
Residential, LLC.

 

“Agreement” is defined in the Preamble.

 

“Allocated Expenses” means a reasonable allocation as they relate to the
management and leasing of the Property (pro rata to all other properties in
Manager's properties, if such expenses may relate all of Manager's properties)
of the following expenses which are incurred by Manager and set forth in the
Approved Budget or otherwise approved by Owner: insurance costs; grounds
maintenance; data processing and/or storage charges; postage; long distance
charges; copy charges; delivery charges; software licensing; computer set up;
email hosting; employee training; advertising, including, without limitation,
outdoor/billboard advertising, shared billboards, newspaper and other print
media advertising and radio advertising; legal and other professional fees
directly attributable to the Property (and not to other properties managed by
Manager) including, without limitation, an allocation of landlord tenant
attorney's legal services; uniform expenses for Property staff; equipment and
replacement parts for gates, pools, exercise equipment and other amenities.

 

 

 

  

“Budget” is defined in Section 3.5(B).

 

“Building” means the Improvements located on the Land.

 

“Capital Event” means any sale, Financing, Casualty or Condemnation which occurs
during the Term hereof with respect to the Property or any part thereof and from
which net capital proceeds are received by Owner.

 

“Capital Expenditures” means capital expenditures as determined under generally
accepted accounting principles, except for such items as are otherwise
classified under this Agreement. These expenditures will be reported on the cash
basis of accounting.

 

“Casualty” means any damage to or destruction of the Property or any part
thereof from a fire or other casualty.

 

“Condemnation” means any condemnation or other taking or temporary or permanent
requisition of the Property, any part thereof, any interest therein or any right
appurtenant thereto, or any change of grade affecting the Property, as the
result of the exercise of any right of condemnation or eminent domain by any
governmental or quasi-governmental bodies or agencies. A conveyance to such a
body or agency in lieu or in anticipation of condemnation shall be deemed to be
a Condemnation.

 

“Contracts” means the agreements, contracts, documents and obligations (other
than the Leases) now or hereafter in effect and relating to the management or
operation of the Property.

 

“Damages” is defined in Section 2.4.

 

“Financing” means any financing or refinancing by debt, sale and leaseback or
other form of financing with respect to the Property or any debt or other
obligation of Owner relating to the Property.

 

“Fiscal Year” means a calendar year or other period as defined by Owner, except
that the last Fiscal Year shall end on the date this Agreement expires or
terminates.

 

“Gross Receipts” is defined in Section 4.1.

 

“Improvements” means the buildings, structures and other improvements now or
hereafter located on the Land. The Improvements include, without limitation, a
mixed-use high-rise project containing residential units, commercial parking
spaces and retail spaces, together with all related utilities, landscaping,
access, appurtenances and all other interior and exterior improvements, tenant
improvements, fixtures, machinery, furnishings, equipment, supplies and other
property of any kind to be installed or located on, within or adjacent to the
Land.

 

“Initial Term” is defined in Section 5.1.

 

“Land” means the parcel or parcels of land described in Exhibit A, located in
the County of Davidson, State of Tennessee.         '

 

- 2 -

 

  

“Leases” means the commercial and residential leases, subleases, licenses,
franchises, concessions and other occupancy agreements now or hereafter in
effect and relating to the Property, including all renewals, extensions,
amendments and other modifications thereof and all guarantees of the obligations
of the Tenants thereunder.

 

“Management Fee” is defined in Section 4.1.

 

“Manager” is defined in the Preamble, in its capacity as the property manager of
the Property hereunder.

 

“Operating Account” is defined in Section 3.6.

 

“Operating Expenses” means, for any period, all accrual based expenses exclusive
of interest expense, if applicable, and exclusive of Capital Expenditures
incurred by the Manager on the Owner's behalf with respect to the Property in
accordance with the terms of this Agreement.

 

“Owner” is defined in the Preamble.

 

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or agency or instrumentality thereof.

 

“Property” means the Land and the Building, and their respective appurtenances,
commonly known as 23Hundred and located in County of Davidson, State of
Tennessee, but only to the extent owned by Owner.

 

“Reimbursable Expenses” means (a) any expenses for which Owner is expressly
obligated to reimburse Manager under this Agreement, (b) any expenses which
Manager incurs at the express direction of Owner, (c) Allocated Expenses, and
(d) all expenses directly attributable to the Property and not attributable to
any other properties incurred by Manager in the performance of its duties under
this Agreement and authorized by or contemplated in Owner's Budget, as amended
from time to time, or as otherwise approved by Owner, including, without
limitation, utility expenses, supplies, materials, travel expenses, legal fees
and disbursements, and payroll and related expenses for employees of Manager
engaged in the direct supervision and management of the Property, but excluding
(i) all office, accounting, audit, management and administrative expenses
applicable to Manager's home office overhead, and (ii) Manager's normal
operating expenses incurred in accounting and reporting activities and payment
of Property expenses. As used in this definition, “payroll and related expenses”
includes, for any employee of Manager, a reasonable allocation (based pro rata
on time spent at the Property versus time spent elsewhere) of such employee's
wages, salaries, social security payments, bonuses, fringe benefits and related
employee payroll costs, taxes and expenses. In no event shall any Reimbursable
Expense exceed the amount allocated to such item in the Budget without the
express, prior written consent of Owner or as may be otherwise permitted
hereunder.

 

“Tenants” means the tenants, subtenants, licensees, franchises, concessionaires
and other occupants under the Leases.

 

- 3 -

 

  

“Term” means, unless this Agreement is sooner terminated pursuant to the
provisions hereof, the Initial Term and any extension of the Initial Term.

 

1.1.         Interpretation

 

In this Agreement, unless otherwise specified, (i) singular words include the
plural and plural words include the singular; (ii) words which import a number
of constituent parts, things or elements, including the terms “Land”,
“Improvements” and “Property” shall be construed as referring separately to each
constituent part, thing or element thereof, as well as to all of such
constituent parts, things or elements as a whole; (iii) words importing any
gender include the other genders; (iv) references to any Person include such
Person's successors and assigns; (v) the word “successors”, when it refers to an
individual, includes the heirs, devisees, legatees, executors, administrators
and personal representatives of such individual; (vi) references to any statute
or other law include all rules, regulations and orders adopted or made
thereunder and all statutes or other laws amending, consolidating or replacing
the statute or law referred to; (vii) references to any agreement or other
document include all subsequent amendments or other modifications thereof
entered into in accordance with the provisions thereof; (viii) the words
“approve”, “consent” or “agree'', and any derivations thereof or words of
similar import, mean the prior written approval, consent or agreement of the
Person holding the right to approve, consent or agree; (ix) the words “include”
and “including”, and words of similar import, shall be deemed to be followed by
the words “without limitation”; (x) the words “hereto'', “herein” and
“hereunder”, and words of similar import, refer to this Agreement in its
entirety; (xi) the Schedules and Exhibits hereto are part of this Agreement and
are incorporated herein by reference; (xii) the words “Article'', “Section”,
“Schedule” or “Exhibit” refer to the articles, sections, schedules and exhibits
of and to this Agreement; (xiii) headings of Articles, Sections, Schedules,
Exhibits and paragraphs are inserted as a matter of convenience and shall not
affect the construction of this Agreement; and (xiv) no inference in favor or
against any Person shall be drawn from the fact that such Person or its
attorneys drafted any portion hereof.

 

2.            Appointment and General Provisions

 

2.1.         Appointment

 

Subject to the provisions of this Agreement, Owner hereby appoints Manager as an
independent contractor to be the exclusive property manager for the Property
while this Agreement remains in effect, and Manager hereby accepts such
appointment on the terms set forth in this Agreement.

 

2.2.         Management Duties and Authority

 

(A)In the performance of its duties and obligations hereunder, Manager shall use
commercially reasonable business, good faith efforts to manage the Property in
accordance with the terms of this Agreement and in accordance with sound,
reasonable and prudent property management practices, in a first-class,
professional manner at least equal to the standard of management for comparable
mixed use and apartment communities in the metropolitan area where the Property
is located, subject, however, to the operating and financial parameters set
forth in the Budget and other operational limitations that may be imposed by
Owner or agreed to by Owner and Manager.

 

- 4 -

 

  

(B)Owner acknowledges and agrees that Manager's responsibilities under this
Agreement consist solely of managing the Property and undertaking all tasks
necessary or appropriate thereto. Owner agrees that Manager shall have no
liability whatsoever for or with respect to any professional services rendered
by third parties in connection with the Property, including without limitation
any environmental consulting or remediation services. Owner further agrees that
Manager shall have no responsibility or liability of any kind to Owner or its
members with respect to or arising from the environmental condition of the
Property (other than any environmental condition to the extent arising from a
Manager Indemnified Act, any environmental remediation or reporting now or
hereafter undertaken, or the compliance of the Property with any environmental
laws. Manager is not providing legal assistance or advice or risk management
assistance or advice to Owner in connection with such negotiations or otherwise.

 

2.3.         Independent Contractor

 

Except as otherwise herein provided (including by way of illustration Manager's
execution of contracts pursuant to Section 3.l(C) below), Manager's relationship
to Owner hereunder is that of an independent contractor, and neither Manager nor
Owner shall represent to any other Person that Manager's relationship to Owner
hereunder is other than that of an independent contractor.

 

2.4.          Indemnification

 

(A)Manager shall indemnify, defend and hold harmless Owner, its members and each
of Owner's and its members' respective stockholders, directors, members,
partners, officers, employees and agents (each, an “Indemnified Party”) from and
against any and all claims, actions, suits, proceedings, losses, damages,
liabilities, costs and expenses, including reasonable attorneys' fees actually
incurred and disbursements (“Damages”), arising out of or resulting from (i) the
acts or omissions of Manager or any of its directors, officers, employees,
contractors, subcontractors and agents, which constitute negligence, fraud,
malfeasance, or reckless or criminal misconduct; or (ii) a breach by Manager or
its employees of any provisions of this Agreement (collectively, a “Manager
Indemnified Act”).

 

(B)Owner shall indemnify, defend and hold harmless Manager, its members and each
of Manager's and its members' respective stockholders, directors, members,
partners, officers, employees and agents (each, an “Indemnified Party”) from and
against any and all Damages arising out of or resulting from (i) the acts or
omissions of Manager and any such other Indemnified Party in connection with the
performance of Manager's duties, obligations, powers, or authority hereunder
(other than a Manager Indemnified Act (ii) the acts or omissions of Owner and
its directors, officers, employees and agents or (iii) a breach by Owner or its
employees of any provisions of this Agreement. Owner shall pay and discharge any
and all Contracts and obligations of Manager related to this Agreement in the
event Manager shall be discharged by Owner.

 

- 5 -

 

  

(C)It is the intent of the parties to look first and primarily to the insurance
coverages set forth herein, with the insurers having no right of subrogation
against either party or any Affiliate of either party. The parties shall look to
each other for personal liability only to the extent that insurance proceeds are
not available from that party's insurer to fund fully the hold harmless
obligations of such party hereunder. Owner's personal liability shall be limited
in all cases to the value of Owner's equity in the Property.

 

(D)In no event shall the indemnification provisions of this Section· 2.4
diminish, affect, impede or impair, in any manner whatsoever, the benefits to
which any party may be entitled under any insurance policy with respect to the
Property required by this Agreement or otherwise, or under the terms of any
waiver of any subrogation contained therein.

 

(E)The provisions of this Section 2.4 shall survive the expiration or
termination of this Agreement.

 

2.5.         No Fees

 

Except as may be agreed to in writing by Owner and Manager, Manager shall not be
entitled to any compensation, commissions or other fee, with respect to any
Capital Event relating to the Property or any interest therein or any obligation
or debt relating to the Property.

 

2.6.         Duties of Owner

 

(A)         Documents and Records. Except to the extent Manager already has the
same, Owner agrees to promptly furnish Manager with all appropriate documents
and records to properly manage the Property including Financing and loan payment
information and copies of all insurance policies with any required endorsements
which are carried by Owner during the Term.

 

(B)         Governmental Agencies. In the event that any governmental agency or
authority should order the repair, alteration or removal of any structure or
matter on the Property, and if after written notice of the same to Owner, Owner
fails to authorize Manager or others to make such repairs, alterations, or
removal, Manager shall be released from any responsibility in connection
therewith, and Owner shall be answerable to such body for any and all penalties
and impositions resulting from such failure on Owner's part.

 

3.           Management Duties and Authority

 

3.1.        Property Management Generally

 

(A)Manager shall, at the expense of Owner, use its diligent and commercially
reasonable, good faith efforts to manage, operate and care for the Property in a
first class manner, consistent with the Budget, and the Property's condition and
the terms of any Financing. Specifically, Manager will perform its duties in a
diligent, careful and professional manner to maximize all potential revenues to
Owner and to minimize expenses and losses to Owner, including using commercially
reasonable efforts to keep all spaces in the property rented by marketing the
Property and procuring tenants therefor subject to the terms and conditions of
this Agreement. The services of Manager are to be of a scope and quality at
least equal to those generally performed by first class, professional managers
of properties similar in type and quality to the Property and located in similar
areas. Manager will make available to Owner the full benefit of the judgment,
experience and advice of the members of Manager's organization. Manager will at
all times act in good faith, in a commercially reasonable manner and in a
fiduciary capacity with respect to the proper protection of and accounting for
Owner's assets.

 

- 6 -

 

  

(B)All Contracts and purchases made hereunder at the expense of Owner shall be
made either in the name of Owner and executed directly by Owner or, at Owner's
request, with Manager executing same solely as Owner's agent, and Owner shall
retain title to all property purchased hereunder at the expense of Owner.
Manager shall use its diligent and commercially reasonable efforts to ensure
that all Contracts made hereunder contain a provision satisfactory to Owner
limiting the liability of Owner thereunder to the Property.

 

(C)Manager shall have the right to enter into Contracts on behalf of Owner and
without Owner's prior consent so long as such Contracts are terminable without
penalty upon not more than thirty (30) days notice and the financial terms are
consistent with the Budget. Manager shall contract for water, gas, electricity,
telephone, fuel vermin extermination, and other services and commodities for the
Property as a Reimbursable Expense as contemplated by the Budget.

 

(D)Manager may elect to have the maintenance, repair, cleaning, landscaping and
other services with respect to the Property performed by employees of Manager
and the reasonable, actual costs of performing such services shall be at the
expense of Owner; provided, that such costs are incurred pursuant to an approved
in advance Budget or otherwise approved by Owner.

 

(E)Notwithstanding anything to the contrary in this Agreement, Manager shall not
be required to advance any of its own funds for the payment of any costs and
expenses incurred by or on behalf of Owner (in accordance with this Agreement)
in connection with the Property, but if Manager advances its own funds in
payment of any such costs and expenses, Owner shall promptly reimburse Manager
therefor to the extent that such payment(s) were consistent with this Agreement
and not contrary to any prior written consent of Owner. Manager shall not be
responsible for any inability of Manager to carry out its obligations under this
Agreement to the extent said inability arises from the failure of Owner to make
available sufficient funds to pay amounts relating to the management and
operation of the Property which are the responsibility of Owner to pay
hereunder.

 

(F)Manager will promptly notify Owner of any of the following in any way
relating to the Property: notice of any claim of violation of any governmental
or legal requirement, any notice of any claim of liability, any summons or other
legal process including but not limited to mechanic's liens, any damage, any
default or alleged default by landlord or tenant under any lease, notice of any
environmental condition observed on the Property, and any other material
information. Manager will fully cooperate with Owner in all legal and
arbitration proceedings relating to the Property.

 

- 7 -

 

  

(G)Manager shall select with reasonable care, hire, pay, supervise and discharge
(when necessary) as a Reimbursable Expense all persons required to enable
Manager to carry on its duties hereunder or to furnish the services to be
rendered tenants by the terms of their leases subject to the terms and
conditions of the Agreement (including the Budget), such persons being employees
of Manager, and who shall be under Manager's sole control.

 

(H)Manager shall cause the Property to be maintained in good, proper and sightly
condition as a Reimbursable Expense, including interior and exterior cleaning,
and causing repairs, alterations, decorations and replacement of damaged, worn
or inoperative equipment and fixtures to be made subject to the terms and
conditions of the Agreement and the Budget.

 

(I)Manager shall use its commercially reasonable efforts to cause the tenants to
comply with all provisions of their leases, serving notices upon tenants when
they fail to do so to any extent which is material, in the opinion of Manager or
Owner, and, instituting proceedings to compel such compliance where deemed
appropriate by Manager or Owner as a Reimbursable Expense.

 

(J)Manager shall operate and maintain all facilities and equipment on the
Property for the furnishing and rendering of the services to the tenants by good
management standards, including any facilities or equipment for the supplying of
water, heat, light, cleaning and trash collection, and establish a preventive
maintenance program for any mechanical and electrical equipment on or serving
the Property as a Reimbursable Expenses.

 

(K)Manager shall provide and furnish to tenants all services which may be
required by tenant leases as a Reimbursable Expense.

 

(L)Manager shall provide advertising and promotion for the Property as a
Reimbursable Expense.

 

(M)So long as the cost thereof is approved by Owner as part of the Budget,
Manager shall provide a courtesy officer with a unit at the Property. In the
event that Owner requires or requests additional security measures for the
Property, Manager shall implement those measures as and when requested as a
Reimbursable Expense, subject to the terms of this Agreement

 

(N)Manager shall retain with Owner's consent or as otherwise set forth in the
Budget, such contractors, agents, accountants and attorneys as needed for the
Property.

 

- 8 -

 

  

(O)Manager shall supervise compliance in the operation of the Property with all
applicable fire, safety, zoning and other applicable regulations and laws
subject to the terms and conditions of this Agreement (including, the Budget).

 

(P)Manager shall ensure that all activities in connection with its performance
of this Agreement are in accordance with Tennessee and all applicable federal
laws. Manager shall promptly notify Owner of any notices of any violations
issued by any governmental agency or authority and of requirements of the Board
of Fire Underwriters or other similar body.

 

(Q)Manager shall cooperate in providing documents reasonably requested by any
constituent party during any Capital Event transaction.

 

(R)Manager shall solicit bids from at least three (3) contractors, suppliers or
materialmen, or any combination thereof (whichever shall be appropriate) for any
contract for labor and/or material relating to the Property (i) upon request of
Owner or (ii) which has an aggregate cost to Owner of more than Twenty Five
Thousand and No/100 Dollars ($25,000.00).

 

(S)Manager shall consult with Owner from time to time with respect to the
operation and maintenance of the Property.

 

All of the foregoing shall be undertaken on behalf of, and in the name of Owner,
who shall be responsible to third parties for all services, materials,
utilities, supplies and agreements purchased or entered into by Manager in
accordance with this Agreement; Manager shall be compensated for the foregoing
by means of the Management Fee provided in Section 4 of this Agreement. In
addition to the foregoing, Manager within 45 days after the date hereof shall
prepare and submit to Owner a plan (the “Marketing Plan”) containing an analysis
of the existing market for leasing the Property and Manager's advice and
recommendations to accomplish lease- up of the Property.

 

3.2.         Management Employees

 

(A)Manager shall have in its employ at all times sufficient staff of capable
personnel for the proper maintenance and operation of the Property. Such
personnel shall be employees of Manager and all matters pertaining to such
personnel, including their employment, supervision, compensation, promotion and
discharge, shall be the responsibility of Manager. All salaries, wages and other
compensation of personnel employed by Manager hereunder, including fringe
benefits, shall be deemed to be expenses of Manager (and Manager shall be
responsible for all payroll and other taxes and all other deductions paid or
made and/or required by law, and for preparing and filing all returns and other
documents required under federal or local laws), subject to Section 3.2(B)
below.

 

- 9 -

 

  

(B)Manager shall be reimbursed for, and the Reimbursable Expenses shall include
a pro rata share (based on the percentage of employee's total compensable time
attributable to activities pertaining to the Property) of Manager's costs of the
gross salary or wages ' including reasonable bonuses and vacation pay, payroll
taxes, insurance, worker's compensation, and Manager's standard sick pay, and
other reasonable benefits and payroll burdens of Manager's employees employed to
properly, adequately, safely and economically manage, operate and maintain the
Property excluding Manager's central office general and administrative personnel
who supervise and direct Manager's employees. The number of the employees and
amounts of their compensation may be adjusted, and an appropriate pro rata share
therefor shall be specifically set forth in the Budget or as otherwise approved
by the Owner.

 

3.3.         Rent Collection and Services with Respect to Leases

 

(A)Manager shall use its diligent and commercially reasonable efforts to cause
the Property to be fully rented to desirable tenants, and in connection
therewith Manager shall have the exclusive authority and exclusive right to
negotiate and execute leases with Tenants for the rent, and upon such other
terms and conditions as Manager may, in its sole discretion, from time to time
approve, provided Manager's policies and practices respecting rental rights and
the like are consistent. with the policies, practices, leasing parameters and
lease documents established from time to time by Owner in its sole discretion;
provided further, that leases shall be on Owner's standard lease form, as
updated from time to time, if Owner provides Manager with the same. Manager
shall ensure that all leasing, real property advertising or real property
brokerage activities for the Property conducted by Manager, its employees or
agents, shall be in accordance with Tennessee and applicable federal law and
Manager shall obtain all required licenses or other authorizations required
under Tennessee and applicable federal law prior to conducting any such
activities.

 

(B)Manager shall, at the expense of Owner, use its diligent and commercially
reasonable, good faith efforts to provide that the Tenants receive the services
required to be provided by Owner under their Leases, to duly and punctually
observe and perform on behalf of Owner all of Owner's obligations under the
Leases, and to enforce, preserve and keep unimpaired the rights of Owner and the
obligations of the Tenants under the Leases.

 

(C)Manager shall use its diligent and commercially reasonable, good faith
efforts to collect and enforce the collection of all rents and other charges
payable by the Tenants under their Leases. Manager shall bill the Tenants for
any additional rent in a timely manner so that such additional rent is not
forfeited. Manager shall immediately deposit all rents and other sums collected
by Manager in the Operating Account (as hereinafter defined).

 

(D)Manager shall be authorized to pay from time to time as a Reimbursable
Expense in connection with leasing of the residential or nonresidential portions
of the Property leasing commissions to third party real estate brokers which
have provided services in connection with such leasing in amounts agreed upon in
advance by Owner.

 

- 10 -

 

  

(E)Manager shall use its commercially reasonable efforts to enforce the terms of
all tenant leases and to collect all rents and other charges which may become
due at any time from any tenant or from others for services provided in
connection with or for the use of the Property, or any portion thereof. Manager
shall collect and identify any income due Owner from miscellaneous services
provided to tenants. All monies so collected shall be deposited in the Operating
Account. After paying or reserving for current expenses provided for under the
“Budget” (as that term is defined in Section 3.5(b)) and after providing for an
operating reserve in the Operating Account in accordance with the Budget, the
remaining balance in the Operating Account shall be transferred to an account
approved by Owner, no later than the twentieth (20th) day of each calendar
month, or to any other account as may be approved by Owner to Manager in writing
from time to time (including the payment of any indebtedness due from Owner in
connection with the Property).

 

(F)Manager may, in the event of a default by a tenant under any tenant lease,
terminate any such lease, lock out the tenant under such lease, institute any
legal proceedings for the collection of rent with respect to such tenant, or
institute proceedings for recovery of possession of the space leased under the
lease in question, using Manager's commercially reasonable business judgment to
enhance the value and quality of the Property. In connection with such suits or
legal proceedings, legal counsel as selected by Manager shall be retained as a
Reimbursable Expense. Additionally, Manager shall, in the event of a default by
a tenant under any tenant lease, terminate any such lease, lock out the tenant
under such lease, and/or institute any legal proceedings for the collection of
rent with respect to such space leased under the lease in question, if Owner
directs Manager to do so.

 

3.4.         Services with Respect to Contracts

 

Manager shall, at the expense of Owner, in accordance with the approved Budgets
unless otherwise provided herein, duly and punctually pay and perform on behalf
of Owner all of Owner's material obligations under the Contracts. Manager and
Owner shall each use their respective diligent and commercially reasonable
efforts to enforce, preserve and keep unimpaired the rights of Owner and the
obligations of other parties under the Contracts, in accordance with said
Contracts and this Agreement.

 

3.5.         Records and Reports

 

(A)Generally.         Manager shall deliver to Owner such reports with respect
to Manager's services hereunder as Owner shall reasonably request from time to
time. Specifically, on or before the 10th day of each month, Manager shall
deliver to Owner the reports as shown pursuant to Schedule 3.5 attached hereto
and made a part hereof. As applicable, the monthly reports described on Schedule
3.5 attached hereto shall be prepared on an accrual basis unless otherwise
indicated or requested by Owner. In addition to revisions of existing monthly or
annual reports, Manager will promptly furnish any other special information as
required from time-to-time by Owner including, without limitation, weekly
leasing status reports prepared on Manager's form. Records and reports
contemplated under this Agreement shall be in compliance with any Financing loan
documents. Manager agrees to cooperate with Owner in preparing any reports
required by any lender in connection with any Financing.

 

- 11 -

 

  

(B)Budgets. Within forty-five (45) days after the Effective Date and at least
sixty (60) days before the beginning of each subsequent Fiscal Year, Manager
shall prepare and deliver to Owner a proposed budget for the remainder of the
current Fiscal Year or the ensuing Fiscal Year, as applicable.         Owner may
review and revise such budget in its sole discretion, and at such time as such
budget (as may have been modified by Owner) has been approved by Owner (as
approved, the “Budget”), Manager shall implement such Budget. Without affecting
any other limitation imposed by this Agreement and except as may be expressly
provided to the contrary elsewhere in this Agreement, Manager shall secure the
prior written approval of Owner prior to incurring any liability or obligation
for any category of expense not reflected on the Budget, or any increase of more
than five percent (5%) for the expense of any item set forth in the Budget, as
approved in writing by Owner. Owner will approve or disapprove each Budget
within a reasonable time after the receipt of same, and Manager will make any
changes in the Budget requested by Owner. If any proposed Budget for the
upcoming calendar year is not approved prior to the start of such calendar year,
then from January 1 until such time as Owner approves a Budget for such calendar
year, a temporary Budget shall take effect which shall be equal to Owner's prior
year's approved Budget increased by two and one half percent (2.5%) for all line
items, except for taxes and/or any insurance premiums included in the prior
year’s approved Budget as well as utilities, each of which shall equal the
amount actually incurred for each such item during the interim period until a
Budget is approved by Owner. Owner acknowledges that the Budget is intended only
to be a reasonable estimate of the Property's income and expenses for the
ensuing calendar year. Manager shall not be deemed to have made any guarantee,
warranty or representation whatsoever in connection with the Budget
Notwithstanding the foregoing sentence, nothing shall reduce or eliminate
Manager's duty to comply with all provisions hereunder pertaining to the Budget.

 

(C)Books and Records.

 

(i)Manager shall maintain, and keep at its main office accurate books, records
and accounts of the management, operation and financial condition of the
Property's operations.

 

(ii)Owner shall at all times retain title to the information constituting such
books, records and accounts. Manager shall, during the term of this Agreement,
retain such books, records and accounts. Upon termination, Manager shall, at the
expense of Owner, deliver such books and records or certified copies thereof (at
Owner's sole discretion) to Owner at Owner's expense. Any and all computer
programs, software and hardware utilized by Manager to maintain such books,
records and accounts shall in all events remain the property of Manager.

 

- 12 -

 

  

(iii)Upon reasonable written notice to Manager, Owner may, at its expense,
inspect, audit and copy such books, records and accounts during regular business
hours on a periodic or continuing basis by accountants retained by, or other
representatives of Owner, and Manager shall cooperate with Owner and its
representatives in connection with the same.

 

(iv)Manager shall deliver a final accounting within thirty (30) days after the
last day of the calendar month in which a termination occurs.

 

3.6.         Bank Accounts

 

(A)Manager shall maintain the following bank account in the name of Owner as an
Operating Account (the “Operating Account”). The Operating Account shall be
maintained in the name of Owner at a bank as determined by Owner and reasonably
approved by Manager, and in all instances subject to the terms of all Financing
loan documents, including, without limitation, loan documents in connection with
that certain loan by Fifth Third Bank secured by the Property and dated October
18, 2012, with the parties agreeing that Fifth Third Bank is an approved
depository. At the Owner's discretion, the Operating Account may be in the name
of the Manager as managing agent for the Owner. All funds deposited in such
accounts or otherwise held by or in the name of Manager for the account of Owner
shall be held by Manager in trust and shall not be commingled with Manager's
other funds. Manager shall in no event have any liability in the event that the
depository institution should fail, go into receivership or conservatorship or
if such funds are otherwise not available for reasons beyond Manager's control
or if Manager's or Manager's officer's or representative's authority to draw on
said accounts is terminated and which is not due to Manager's negligence, fraud,
malfeasance or reckless or criminal misconduct.

 

(B)Manager shall maintain the following bank account in the name of Owner as a
deposit account (the “Deposit Account”) for the holding of all deposit monies
given by tenants or subtenants or guarantors in connection with leases or
subleases of the Property or any portion thereof. The Deposit Account shall be
maintained in the name of Owner at a bank as determined by Owner and reasonably
approved by Manager, with the parties agreeing that Fifth Third Bank is an
approved depository. At the Owner's discretion, the Deposit Account may be in
the name of the Manager as managing agent for the Owner. The Deposit Account
shall be separate from all other accounts of the Manager or Owner. All funds
deposited in such accounts or otherwise held by or in the name of Manager for
the account of Owner shall be held by Manager in trust and shall not be
commingled with Manager's or Owner's other funds. Manager shall in no event have
any liability in the event that the depository institution should fail, go into
receivership or conservatorship or if such funds are otherwise not available for
reasons beyond Manager's control or if Manager's or Manager's officer's or
representative's authority to draw on said accounts is terminated and which is
not due to Manager's negligence, fraud, malfeasance or reckless or criminal
misconduct. Manager and Owner shall not pledge, hypothecate or otherwise use the
monies in the Deposit Account in contravention of applicable law. Manager shall
transfer funds from the Deposit Account to the Operating Account at least once a
month or more frequently as necessary to fund the payment of expenses as
outlined in Section 3.7.

 

- 13 -

 

  

(C)The Management Fee and Reimbursable Expenses shall be deducted from the
monthly remittance of funds in the Operating Account to Owner by Manager. If the
excess operating funds are inadequate to pay such fees and Reimbursable
Expenses, or if by virtue of the payment to Manager of the Management Fee, other
fees explicitly and specifically set forth hereunder, and Reimbursable Expenses,
a deficiency would be created .(and Manager has notified Owner in accordance
with Section 3.7(B) below) Owner will pay to Manager such fees (or any portion
thereof which exceeds the amount of excess operating funds) directly upon
demand.

 

(D)Manager shall provide an additional bank account for security, pet and all
other deposits to be deposited promptly in the designated Deposit Account. As
needed, Manager shall withdraw such amounts from the Deposit Account as are
necessary to (i) repay a security deposit (or portion thereof) to a tenant as
required in the terms of a Lease; and (ii) cause the transfer of a forfeited
security deposit (or portion thereof) to the Owner's account.

 

3.7.         Payment of Expenses

 

(A)Manager shall, to the extent of available funds over and above the aggregate
sum of all security deposits, pay all expenses of operating the Property from
the Operating Account in such amounts as are necessary to pay:

 

(i)the Operating Expenses actually due and owing for such period;

 

(ii)property insurance and property taxes; and

 

(iii)mortgage interest expense and principal payments for Financings.

 

Manager shall have no obligation to make any Capital Expenditures.

 

(B)If Manager is aware that the funds then on deposit in the Operating Account
are insufficient or projected to be insufficient to cover the amounts which are
necessary to pay the Operating Expenses for such month, Manager shall promptly
notify Owner in writing. In no event shall Manager shall be obligated to use its
own funds to advance funds for the payment of expenses.

 

(C)Manager shall use the Operating Account to pay when due the following items
in the following order of priority:

 

(i)all real estate taxes as and when they become due, and, in any event before
the date on which interest and/or any penalty becomes payable with respect
thereto and, if directed by Owner, insurance premiums as and when they become
due and payable with respect to the Property;

 

- 14 -

 

  

(ii)if applicable, mortgage loan interest expense and principal for Financings;

 

(iii)all utility charges as and when they become due and payable with respect to
the Property;

 

(iv)all other fees, costs and expenses payable pursuant to this Agreement,
including all Management Fees and other fees and Reimbursable Expenses due to
Manager under this Agreement;

 

(v)all charges due and payable under the Contracts; and

 

(vi)all amounts necessary to purchase supplies, tools, uniforms and other
materials necessary for the proper maintenance and operation of the Property.

 

(D)Subject to the following sentence, the Owner shall reimburse the Manager for
all direct expenses incurred and paid by the Manager in connection with the
management, operation and care of the Property pursuant to this Agreement which
are consistent with the Budget, including Reimbursable Expenses. Such expenses
shall not include (except as specifically provided herein or in the Schedules
attached hereto) (i) the Manager's central office overhead or other central
office general, leasing or administrative personnel or other expenses, (ii)
travel expenses to and from the Property, (iii) the costs of providing the
reports and documents to be provided pursuant to the provisions hereof, other
than the costs and expenses incurred by on site staff and the Auditor's services
hereunder, and (iv) costs and expenses (including overhead) attributable to
services rendered by off site personnel of the Manager or its Affiliates in
connection with the management of the Property, except to the extent of services
actually rendered on or for the Property in accordance with the approved
Budgets.

 

(E)Notwithstanding the foregoing of this Section 3.7, in the event Manager
hereafter advances any amounts from its own funds, rather than from the funds of
Owner, to pay any portion of any expense or obligation hereunder, then Manager
may reimburse itself from the Operating Account after providing Owner with at
least two (2) business days' prior written notice, to the extent such advance
was made pursuant to and in accordance with this Agreement. Any such
reimbursement which Manager disburses to itself hereunder shall be accounted for
by Manager in the next monthly report.

 

3.8          Tenant Relations; Special Services.

 

(A)Manager shall administer a tenant relations program in order to maintain a
high visibility of management presence and service to tenants of the Property.

 

(B)Manager shall endeavor to furnish or cause to be furnished such additional
services (collectively the “Special Services”) as may be requested from time to
time by particular tenants. Manager shall bill the tenants in question the costs
of such Special Services pursuant to their tenant leases, and collect from the
tenants in question the amounts billed for such Special Services. Any such
non-budgeted Special Services to be billed to and paid by Owner which will cost,
in any one instance, in excess of Five Hundred and No/100 Dollars ($500.00), or,
in the aggregate, in excess of One Thousand Five Hundred and No/100 Dollars
($1,500.00) shall not be provided without the prior written approval of Owner,
such approval not to be unreasonably withheld or delayed by Owner.

 

- 15 -

 

  

4.            Manager's Compensation

 

4.1.         Management Fees

 

(A)Owner shall pay Manager, and Manager shall accept, as compensation for
Manager's management services during the Term of this Agreement a fee
(“Management Fee”) on a monthly basis in an amount equal to the greater of (i)
three percent (3%) of Gross Receipts (as defined below) of the Property actually
collected during that month, or (ii) Four Thousand Five Hundred and No/100ths
Dollars ($4,500.00).

 

(B)The Management Fee for any month shall be paid as an Operating Expense on or
prior to the last day of the month to which it relates. Manager is hereby
authorized to pay itself the Management Fee from the Operating Account.

 

(C)For the purposes of this Section 4.1, the term “Gross Receipts” shall mean,
for any period of reference, all amounts actually collected by or on behalf of
Owner as charges from or in respect of the Property, including, without
limitation, if applicable, all rents, income and revenue derived from all
sources whatsoever as a result of the operation of the Property, forfeited
security deposits, non-refundable (or forfeited) pet fees and decorating fees,
late charges, parking fees and revenues (net of any payments made to any third
party operators of the parking facilities), cable television fees, utility fees,
vending machine fees, application fees, cancellation fees, refunds, rebates and
recoveries, but excluding interest or investment income; security deposits
(unless and until forfeited); insurance proceeds (other than business
interruption or rent loss insurance proceeds); tax refunds; Condemnation awards;
dividends on insurance policies; proceeds of any Capital Event; any awards from
suits unrelated to the collection of rent and related charges; rents· paid more
than thirty (30) days in advance of the due date until the month in which such
payments are to apply as rental income (and the proceeds from any buy-out of all
or a portion of the remaining term of a lease, or from any damage claims against
a tenant for lost rent, shall be amortized over the remaining term of the lease
and included in gross revenue in equal monthly installments until the earlier
of: (i) re-occupancy of the subject tenant's space under a new lease; or (ii)
expiration of the term of the subject lease; monies collected for capital items
which are paid for by tenants); sales tax on rents; tenant service income; and
lease termination payments. “Gross Receipts” shall not include any revenues
derived from the Property by a service provider or other third party (e.g., a
cable television operator), but shall include any share of such revenues paid by
such third party to Owner (or Manager on behalf of Owner) under any revenue
participation or similar agreement, but only for and to the extent of amounts
based on “penetration rates,” number of users signed up, or some similar tenant
participation measure.

 

- 16 -

 

  

(D)Owner and Manager acknowledge and agree that Manager would not have entered
in to this Agreement but for the guarantee of at least twelve (12) months of
Management Fees. Therefore, should Manager's services be terminated within
twelve (12) months of commencement of this Agreement for any reason other than
as set forth in Section 5.2(A) below, Manager shall be paid an early termination
fee equal to twelve (12) months of Management Fees which would otherwise be
payable to Manager hereunder (based on a stabilized income for the Property),
less any Management Fees actually paid to Manager hereunder for periods prior to
such termination, which early termination fee is to be paid to Manager within
thirty-five (35) days of receipt of such termination notice.

 

(E)Owner shall pay Manager a lease-up bonus of $20,000.00 in the event (i) this
Agreement is terminated within twelve (12) months of commencement of this
Agreement for any reason other than as set forth in Section 5.2(A) below, or
(ii) Manager meets certain lease up goals as set forth in the Budget to be
approved by Owner following the date of this Agreement. Such lease up bonus
shall be paid to Manager within (a) thirty-five (35) days of receipt of any
applicable termination notice, or (b) with the monthly Management Fee in the
first calendar month following Manager's satisfaction of the lease up goals set
forth in the Budget.

 

(F)Owner shall pay Manager a construction supervision fee for supervising
construction, renovation, or deferred maintenance work at the Property if Owner
elects to have Manager serve in such capacity. The construction supervision
services and corresponding fee shall be agreed upon by Owner and Manager prior
to commencement of any such services and shall be payable monthly, based on the
percentage of completion of .such work. Notwithstanding the foregoing, the terms
and scope of any construction supervision services shall be mutually agreed upon
by Owner and Manager prior to commencement of such services.

 

5.            Term

 

5.1.         Term

 

(A)The term of this Agreement shall commence as of the date hereof and, subject
to subsection B below, shall expire on the first (1st) anniversary of the date
hereof (the “Initial Term”), unless extended or sooner terminated as hereinafter
provided.

 

(B)Following such Initial Term, this Agreement shall continue on a
month-to-month basis and may be terminated, for any reason or for no reason, by
either party giving thirty (30) days' prior written notice to the other party.

 

- 17 -

 

  

5.2.         Termination

 

(A)Owner may terminate this Agreement at any time, effective immediately upon
notice to Manager, if (i) Manager defaults in its obligations under this
Agreement and the default is not cured within forty five (45) days after receipt
by Manager of written notice thereof setting forth the default; or (ii) a
petition for relief in bankruptcy or reorganization or arrangement is filed by
or against Manager. Manager may terminate this Agreement, effective immediately
upon notice to Owner, if Owner defaults in its obligations under this Agreement
and the default is not cured within forty-five (45) days after receipt by Owner
of written notice thereof setting forth the default.

 

(B)Notwithstanding anything contained herein to the contrary, this Agreement
shall automatically terminate (i) upon the consummation of any sale or other
disposition of the Property by Owner, or (ii) upon thirty (30) days prior
written notice from either party.

 

5.3.         Determination of Fees

 

Except as otherwise expressly provided in this Agreement, all fees and other
sums payable by Owner to Manager hereunder (including the Management Fee) shall
cease and be determined (subject to claims by Owner for Damages in connection
with defaults by Manager) as of the expiration or Termination of this Agreement.
Management Fees for partial months shall be pro rated on the basis of the number
of days in said month and the number of days which have elapsed in said month on
the date of termination of this Agreement.

 

6.            Miscellaneous

 

6.1.         Notices

 

All notices to either party hereunder shall be in writing and, unless otherwise
specified herein, shall be delivered by hand, facsimile, United States
registered or certified mail, return receipt requested, United States Express
Mail, Federal Express, Airborne Express or any other national overnight express
delivery service (in each case postage or delivery charges paid by the party
giving such communication) addressed to the party to whom such communication is
given at its address or facsimile number set forth below:

 

If to Owner at the address set forth above, with copies to:

 

23Hundred, LLC

c/o Stonehenge Real Estate Group, LLC

3200 West End Avenue, Suite 500

Nashville, TN 37203

Email: toddj@stonehengeinvestment.com

With a copy to:

 

Foltz Martin, LLC 3525 Piedmont Road

Building 5, Suite 750

Atlanta, Georgia 30305

Attention: Eric Wilensky

 

- 18 -

 

  

If to Manager, to:

 

Matrix Residential, LLC

5605 Glenridge Drive

Atlanta, Georgia 30342

Attention: Bruce Sanders

Facsimile: 404-835-1476

 

Unless otherwise specified herein, each such communication addressed and given
as set forth above shall be effective (i) the date of delivery, of such
communication; and (ii) if sent by mail as aforesaid, the date which is the date
of receipt one (1) day after such communication is deposited in the mail,
postage prepaid as aforesaid. Any party listed above may change its address
under this Section 6.1 by notice to the other parties listed above, provided
that no such address shall be located outside of the United States of America.

 

6.2.         Representations and Warranties

 

(A)Manager represents and warrants to Owner that (i) Manager is a limited
liability company, organized and validly existing and in good standing under the
laws of the State of Georgia, and has all requisite power and authority to carry
on its business as now conducted and to execute, deliver and perform this
Agreement; (ii) the execution, delivery and performance by Manager of this
Agreement are within its power, have been authorized by all necessary corporate
action and do not contravene any provision of its articles or operating
agreement; (iii) this Agreement has been duly executed and delivered by Manager;
(iv) this Agreement is a valid and binding obligation of Manager subject to
applicable bankruptcy laws and the application of principles of equity; (v) the
execution, delivery and performance by Manager of this Agreement do not conflict
with or result in a breach of any of the provisions of, or constitute a default
under, any bond, note or other evidence of indebtedness, indenture, mortgage,
deed of trust, security deed, loan agreement or similar instrument, any Lease or
any other material agreement or contract by which Manager, or its activities or
the Property is bound or any applicable law or order, rule or regulation of any
court or governmental authority having jurisdiction over Manager, its activities
or the Property; and (vi) no order, permission, consent, approval license (other
than those already held by Manager), authorization, registration or filing by or
with any governmental authority having jurisdiction over Manager, its activities
or the Property is required for the execution, delivery or performance by
Manager of this Agreement.

 

(B)Owner represents and warrants to Manager that (i) Owner is a limited
liability company organized and validly existing and in good standing under the
laws of the State of Delaware, and has all requisite power and authority to
carry on its business as now conducted and to execute, deliver and perform this
Agreement; (ii) the execution, delivery and performance by Owner of this
Agreement are within its power, have been authorized by all necessary company
action and do not contravene any provision of its articles or operating
agreement; (iii) this Agreement has been duly executed and delivered by Owner;
(iv) this Agreement is a valid and binding obligation of Owner subject to
applicable bankruptcy laws and the application of principles of equity; (v) the
execution, delivery and performance by Owner of this Agreement do not conflict
with or result in a breach of any of the provisions of, or constitute a default
under, any bond, note or other evidence of indebtedness, indenture, mortgage,
deed of trust, security deed, loan agreement or similar instrument, any Lease or
any other material agreement or contract by which Owner, or its activities or
the Property is bound, or any applicable law or order, rule or regulation of any
court or governmental authority having jurisdiction over Owner, its activities
or the Property; and (vi) no order, permission, consent, approval license (other
than those already held by Owner), authorization, registration or filing by or
with any governmental authority having jurisdiction over Owner, its activities
or the Property is required for the execution, delivery or performance by Owner
of this Agreement.

 

- 19 -

 

  

6.3.         No Partnership, etc.

 

Nothing in this Agreement shall be construed as making Owner or Manager
partners, joint ventures or members of a joint enterprise or as creating between
Owner and Manager any employer- employee relationship.

 

6.4.         Severability

 

If any provision of this Agreement or the application thereof to any Person or
circumstances shall be held invalid or unenforceable, the other provisions of
this Agreement or the application of such provision to other Persons or
circumstances shall not be effected thereby but shall continue to be valid and
enforceable to the fullest extent permitted under applicable law.

 

6.5.         Modification

 

Except as specified herein, no provision of this Agreement shall be modified,
waived or terminated except by an instrument in writing signed by Owner and
Manager.

 

6.6.         Successors and Assigns

 

(A)This Agreement shall be binding upon Manager and Owner and their respective
successors and assigns, and all references in this Agreement to “Manager” and
“Owner” shall include the respective successors and assigns of such parties.

 

(B)This Agreement shall not be assigned by either party to any other party and
shall not inure to the benefit to the respective successors and assigns of
Manager and Owner unless such assignment has been approved in writing by the
party against whom this Agreement is being enforced.

 

- 20 -

 

  

6.7.         Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Tennessee, without regard to principles of conflicts of laws and
venue for all actions shall be in Shelby County, Tennessee. Each party, after
consulting or having had the opportunity to consult with counsel, knowingly,
voluntarily and intentionally waives any right it may have to a trial by jury in
any action brought with respect to this Agreement or any of the transactions
contemplated by this Agreement or any course of conduct, dealing, statements
(whether oral or written) or actions of any party to this Agreement. Manager
shall not seek to consolidate, by counterclaim or otherwise, any such action in
which a jury trial has been waived with any other action in which a jury trial
cannot be or has not been waived. These provisions shall not be deemed to have
been modified in any respect or relinquished by the Owner except by a written
instrument executed by Owner.

 

6.8.         Counterparts

 

This Agreement may be signed in any number of counterparts, each of which shall
be deemed to be an original, with the same effect as if the signatures thereto
and hereto were on the same instrument.

 

6.9.         Exclusive Benefit

 

Neither this Agreement nor any provision hereof nor any service, relationship or
other matter alluded to herein shall inure to the benefit of any third party
(except a successor or assign to the extent permitted under Section 6.6), to any
trustee in bankruptcy, to any assignee for the benefit of creditors, to any
receiver by reason of insolvency, to any other fiduciary or officer representing
a bankrupt or insolvent estate of either party, or to the creditors or claimants
in such an estate. Without limiting the generality of the foregoing sentence, it
is specifically understood and agreed that insolvency or bankruptcy of either
party hereto shall, at the option of the other party, void all rights of such
insolvent or bankrupt party hereunder (or as many of such rights as the other
party shall elect to void) except to receive any moneys which are due to the
insolvent or bankrupt party.

 

6.10.       Competing Properties

 

The services to be rendered by Manager to Owner are not exclusive, and during
the term of this Agreement, Manager and Affiliates of Manager may render
services identical or similar to those required of Manager under this Agreement
to other owners of real property, and may engage in the acquisition,
development, management, operation, rental, sale, and exploitation of real
property for their own account or benefit, provided the same shall not relieve
Manager of any of its duties or obligations under this Agreement.

 

- 21 -

 

  

6.11.       Subordination

 

Manager shall, upon the request of Owner, subordinate this Agreement, and
Manager's right to receive payments hereunder, to any first priority Financing
in such manner as the lender(s) thereunder may reasonably request. Manager shall
execute any subordination agreement or similar documents which such lender(s)
may reasonably require in connection therewith. For purposes of the foregoing,
it shall be reasonable for any such lender to require a subordination of this
Agreement and Manager's right to receive payments hereunder in a manner and
pursuant to documentation 'similar to that required by such lender in loans
similar to the Financing being made to Owner; provided, however, that said
documentation shall provide that (I) Manager shall be paid and reimbursed on a
current basis immediately after amounts then payable to such lender are paid;
and (2) in the event of a foreclosure or transfer in lieu of foreclosure,
Manager shall not be required to continue to perform hereunder unless lender
shall assume all of Owner's interest in and duties and obligations under this
Agreement, including, without limitation, ongoing payment obligations to Manager
from and after such foreclosure or transfer in lieu of foreclosure.

 

6.12.       Approvals

 

Anywhere in this Agreement that a consent or approval of a party or other Person
is required, unless a specific standard (e.g., a reasonableness standard) for
such approval or consent is specifically provided, such a consent or approval
may be given or withheld in the sole and absolute discretion of the party or
other Person whose consent or approval is required.

 

6.13.       Manager's Occupying Space at the Property

 

Manager and Owner hereby acknowledge and agree that for the duration of this
Agreement Manager will occupy the leasing office for the Property located at the
Building.

 

6.14.       Insurance

 

6.14.1    Owner's Requirements. Owner is responsible for and shall maintain the
following coverages during the entire term of this agreement. Owner may be
included on Manager's master policy as a Reimbursable Expense, reimbursable by
Owner, if approved by Owner and Manager.

 

·Property Insurance against “All Risk” of direct physical loss or damage to the
Property in the amount of the full replacement value of the Property;

 

·Commercial general liability insurance (occurrence form): policy with limits
of:

 

$1,000,000 Per Occurrence Limit     $2,000,000 Per Location General Aggregate  
  $1,000,000 Personal and Advertising Injury Limit     $2,000,000
Products/Completed Operations Occurrence Aggregate;

 

The policy will not be amended to limit the coverages including contractual
liability that are extended to the Property Manager as an Insured on a primary
basis. (The standard Commercial General Liability policy defines the Insured's
Property Manager as an Insured.)

 

- 22 -

 

  

·Umbrella liability coverage in the amount of at least Five Million Dollars
($5,000,000) in excess over the above underlying policies and will include
“Cross Liability” coverage.

 

If Owner places the coverage required in this Sec 6.14.1, Owner shall provide
certificates of insurance showing Manager as an additional insured.

 

Unless requested and funded by Owner or from the Operating Account, Manager
shall have no obligation to procure or maintain any of the insurance
contemplated by this Section and shall not be liable to Owner or any other party
for failure to procure or maintain any insurance not specifically requested by
Owner.

 

Owner shall pay all insurance premiums unless Owner requests Manager to pay such
insurance premiums, in which case payments of the insurance premiums shall be
made by Manager from the Operating Account.

 

If Manager places the coverage, such insurance shall be placed with a company or
companies acceptable to Owner, and shall be in form and substance satisfactory
to Owner and shall include Owner as a named insured, with a provision giving
Owner thirty (30) days written notice prior to cancellation or material
modification of the coverage.

 

6.14.2    Manager's Requirements. Manager shall maintain the following
insurance:

 

·Workers' Compensation policy to provide statutory coverage including Employers
Liability and Non-Occupational Disability Insurance in the following minimum
amounts (or as otherwise required under Tennessee law, if greater):

 

$1,000,000 Each Accident

 

$1,000,000 Each Employee

 

$1,000,000 Policy Limit

 

The cost of this coverage, together with coverage for employee
practice/liability coverage for all Property employees shall be considered an
operating expense and will be reimbursable to the Manager from the Operating
Account.

 

·Automobile liability insurance with a combined single limit of not less than
One Million Dollars ($1,000,000) covering all owned, non-owned and hired
vehicles used in connection with the Property, at Manager's sole cost and
expense. Owner shall be named an Additional Insured;

 

- 23 -

 

  

·Commercial General liability insurance (occurrence form): policy with limits of
not less than One Million Dollars ($1,000,000) for each occurrence and general
aggregate limits of not less than Two Million Dollars ($2,000,000) per location,
at Manager's sole cost and expense.

 

·Umbrella liability coverage of not less than Five Million Dollars ($5,000,000)
per occurrence limit and Five Million Dollars ($5,000,000.00) general aggregate
in excess over the above underlying policies including Commercial General
Liability, Automobile Liability and Employers Liability, at Manager's sole cost
and expense. The Umbrella policy will generally not apply to the Professional
Liability. Owner shall be named as an Additional named Insured;

 

·Professional liability insurance with limits no less than $2,000,000 aggregate
covering errors and omissions of Manager related to all aspects of Manager's
duties contained in this Agreement, at Manager's sole cost and expense;

 

·Property insurance written on an “all risk” basis covering any personal
property of Manager in an amount equal to the full replacement cost, at
Manager's sole cost and expense; and

 

·Crime/Employee Dishonesty Insurance covering all employees and officers of
Manager who may handle, have access to, or be responsible for, Owner's monies
with a limit of not less than One Million Dollars ($1,000,000.00).

 

Manager will ensure that Owner and Manager are named as an Additional Insured
using an endorsement form at least as broad as the most recent edition of
Additional Insured-Owner's, Lessors or Contractors Form B (CG2010/1185 addition
or its equivalent), i.e., shall include on-going operations as well as completed
operations. Certificates of Insurance of all such policies (and all renewals)
shall be provided to Owner on or prior to the Effective Date and within fifteen
(15) days after issuance of each renewal policy thereafter during the Term.

 

6.14.3   Waiver of Subrogation. Owner and Manager each hereby waive any right of
subrogation and right of recovery or cause of action for loss to the extent that
such injury or loss is paid by the insurance carrier providing fire, extended
coverage, “All Risk” or similar policies covering real property or personal
property. Owner and Manager each hereby waive any right of subrogation and right
of recovery or cause of action for injury including death or disease to
respective employees of either as covered by Workers' Compensation (or which
would have been covered if Owner or Manager, as the case may be, was carrying
the insurance required by this Agreement). Said waivers shall be in addition to,
and not in limitation or derogation of, any other waiver or release contained
elsewhere in this Agreement. Written notice of the terms of the above mutual
waivers shall be given to the insurance carriers of Owner and Manager if
necessary to ensure the enforcement of said waivers on behalf of insurers who
may otherwise assume the rights of Owner or Manager. If any contract requires
that such party maintain any insurance coverage, Manager shall enforce such
requirement under the contract and obtain insurance certificates and
corresponding endorsements annually (or more frequently as required pursuant to
the applicable contract) from each such party and review the certificates for
compliance with the terms of such contract. Owner shall at any time have the
right to audit on-site insurance certificates for contractual compliance.

 

- 24 -

 

  

6.14.4 Primary Coverage. In the event of any liability claim made against Owner
and/or Manager which is covered under both Owner's Insurance and Manager's
Insurance, Owner's liability policy (if different from Manager's liability
policy) shall be the primary coverage. Such insurance may be blanketed with
other insurance carried by Owner or any affiliate of Owner, in which case a pro
rata share of the premiums will be chargeable to the Property as an operating
expense. Owner or Owner's insurer will have the exclusive right (chargeable, at
Owner's option, as an operating expense of the Property) to conduct the defense
of any claim, demand or suit arising out of the ownership, operation or
management of the Property.

 

[signatures commence on following page]

 

- 25 -

 

  

IN WITNESS WHEREOF, the Owner and Manager have executed and delivered this
Agreement as of the date first above written.

 



  OWNER:       23HUNDRED OWNER, LLC,   a Delaware limited liability company    
  By: BR Stonehenge 23Hundred JV, LLC,     a Delaware limited liability company
      By: Stonehenge 23Hundred JV Member, LLC,     a Tennessee limited liability
company,     as its Manager       By: Stonehenge 23Hundred Manager, LLC,    
Tennessee limited liability company,     as its Manager       By: Stonehenge
Real Estate Group, LLC,     a Georgia limited liability company,     as its
Manager       By: /s/ Todd Jackovich     Todd Jackovich, as its Manager      
MANAGER:       MATRIX RESIDENTIAL, LLC,   a Georgia limited liability company  
    By: /s/ Bruce Sanders    Name: Bruce Sanders   Title: CFO



  

- 26 -

 

  

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

Being a tract of land lying in the City of Berry Hill, Davidson County,
Tennessee and being more particularly described as follows:

 

Commencing at the intersection of the southerly right of-way line of Bradford
Avenue, 50 feet in width and the easterly right-of-way line of Franklin Pike;

 

Thence North 71 deg 02 min 40 sec East, 24.81 feet to an existing hole in
concrete on the southerly right-of way line of Bradford Avenue, being the true
point of beginning for this tract;

 

Thence with the southerly right-·of-way line of Bradford Avenue, North 71 deg 02
min 40 sec East, 325.22 feet to an existing iron rod at a comer common with the
property conveyed to Melpark Properties Management, L.P., of record in Book
11037, page 674 at the Register's Office for Davidson County, Tennessee;

 

Thence leaving the southerly right of way line of Bradford Avenue with the
westerly line of said Melpark Properties Management. South 18 deg 30 min 38 sec
East, 367.50 feet to an existing concrete monument on the northerly right-of-way
line of Melpark Drive, right of-way width varies;

Thence with the northerly right-of-way line of Melpark Drive for the following
three calls:

 

1)South 71 deg 02 min 47 sec West, 150.00 feet to an existing iron rod,

 

2)South 74 deg 01 min 17 sec West, 135.11 feet to an existing iron rod,

 

3)South 70 deg 45 min 21 sec West, 40.02 feet to an existing iron rod at the
beginning of a radius return to Franklin Pike;

 

Thence with a curve to the right having a radius of 25.00 feet, a curve length
of 39.30 feet and a chord bearing and distance of North 63 deg 32 min 46 sec
West, 35.38 feet 10 an existing concrete monument on the easterly right of way
line of Franklin Pike;

 

Thence with the easterly right-of way line of Franklin Pike, North 18 dg 30 min
33 sec West, 310.68 feet to a radius return to Bradford Avenue;

 

Thence with a curve to the right having a radius of 25.00 feet, a curve length
of 39.08 feet and a chord bearing and distance of North 26 deg 16 min 03 sec
East, 35.22 feet to the point of beginning; containing 127,443 square feet or
2.926 acres more or less.

 

Being the same property conveyed to Horsepower. J.V. of record in Instrument
Number 20120803-0069224 at the Register's Office for Davidson County, Tennessee.

 

A-1

 

  

SCHEDULE 3.5

 

Schedule of Reports

 

On or before the twentieth (20th) day of each calendar month during the term of
this Agreement, Manager shall deliver to Owner the following:

 

·executive summary including an updated forecast, a marketing overview,
occupancy and rental rate summary, traffic and turnover statistics as well as
operational issues;

 

·budget vs. actual variance report, monthly and year to date including variance
explanations;

 

·balance sheet of the Property as of the end of the preceding calendar month;

 

·profit and loss statement showing the results of operations of the Property for
the preceding calendar month and for the fiscal year to date;

 

·cash flow report reconciled to cash account balances;

 

·general ledger;

 

·calculation of the management fee;

 

·all bank statements and bank reconciliations;

 

·aged schedule of delinquent accounts receivable and prepaid amounts by tenant;

 

·aged schedule of unpaid bills

 

·list of security deposits and a security deposit account reconciliation if such
deposits are retained in a separate account;

 

·current rent roll;

 

·any other statements for the Property reasonably requested by Owner; and

 

·A current inventory of personal property and equipment used in connection with
the Property on request.

 

Exhibit A - Land

 

 

 

  

EXHIBIT “E”

 

FORM OF MEMORANDUM OF TENANCY IN COMMON AGREEMENT

 

RECORDING REQUESTED BY ) WHEN RECORDED MAIL TO: )   )   )     Bluerock Real
Estate, LLC
712 Fifth Avenue, 9th Floor   New York, NY 10016 ) Attention: Michael Konig )

 

 

Above Space for Recorder's Use

 

MEMORANDUM OF TENANCY IN COMMON AGREEMENT

 

THIS MEMORANDUM OF TENANCY IN COMMON AGREEMENT (the “Memorandum”) is dated as of
November                    , 2014, by and between 23HUNDRED, LLC, a Delaware
limited liability company (“BR1 “), BGF 23HUNDRED, LLC, a Delaware limited
liability company, and SH 23HUNDRED TIC, LLC, a Tennessee limited liability
company (“Stonehenge”) (together with any other persons or parties who acquire
an interest and assume the rights and obligations hereunder by written
instrument, each sometimes referred to as a “Co-Tenant” or collectively as the
“Co-Tenants”).

 

A.           The Co-Tenants have entered into that certain Tenancy in Common
Agreement dated of even date hereof (the “TIC Agreement”), pertaining to certain
real property more particularly described on Exhibit A attached hereto (the
“Property”).

 

B.           The Co-Tenants have previously obtained or assumed a loan in the
original principal amount of 23,569,000.00 made October 18, 2012 by Fifth Third
Bank, for the financing of the Property (“Loan”) and, in connection therewith,
entering into various documents evidencing and securing the Loan (the “Loan
Documents”), including but not limited to the deed of trust previously recorded
as a lien against the Property (the “Security Instrument”).

 

C.           This Memorandum is made and entered into solely for the purpose of
providing notice of the TIC Agreement to all third parties.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Co-Tenants hereby declare and agree:

 

1.          The Co-Tenants hereby create a tenancy-in-common in order to
coordinate all. actions taken with respect to the Property pursuant to the terms
and provisions of the TIC Agreement. The TIC Agreement is hereby incorporated by
this reference as if set forth herein in full.

 

E-1

 

  

2.          The Co-Tenants have subordinated and hereby expressly subordinate
the TIC Agreement to the Loan Documents, including the lien established pursuant
to the Security Instrument.

 

3.          All communications with the Co-Tenants under this Agreement,
including any inquiries regarding the specific terms of the TIC Agreement,
should be addressed to Bluerock Real Estate, LLC, 712 Fifth Avenue, 9th Floor,
New York, NY 10016 Attn. Michael Konig.

 

4.          To the extent of any inconsistency between the terms of the TIC
Agreement and this Memorandum, the terms of the TIC Agreement shall prevail and
control.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

 

SIGNATURES APPEAR ON THE FOLLOWING PAGES.

 

E-2

 

  

IN WITNESS WHEREOF, the parties have executed this Memorandum as of the date set
forth above.

 

  CO-TENANTS:       STONEHENGE:                     By:           Name:        
  Its:           BR1:                     By:           Name:           Its:    
      BR2:                     By:           Name:           Its:  

 

ADD APPLICABLE NOTARIES

 

E-3

 

  

EXHIBIT A

 

LEGAL DESCRIPTION

 

E-4

 

  

EXHIBIT “F”

 

Construction Contracts

 

1.That certain AIA Document A201-2007 by and between Poole & Poole Architecture
and 23Hundred, LLC dated October _, 2012;

 

2.That certain AIA Document Al 02-2007 by and between Cambridge Builders &
Contractors, LLC and The Winter Construction Company, a Joint Venture, and
23Hundred, LLC dated October 17, 2012.

 

E-5

 

